Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 1 of 79 PageID #: 7421




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                        Chapter 11
EXIDE HOLDINGS, INC., et al.,                 Case No. 20-11157 (CSS)

                          Debtors.1           Jointly Administered

CALIFORNIA DEPARTMENT OF
TOXIC SUBSTANCES CONTROL,                     On Appeal from the U.S.
                          Appellant,          Bankruptcy Court for the
                                              District of Delaware
     v.
                                              Civil Action No.
EXIDE HOLDINGS, INC., et al.,                 1:20-cv-01402-RGA
                          Appellees.


                  APPELLANT’S AMENDED BRIEF
         IN SUPPORT OF APPEAL FROM BANKRUPTCY COURT
      ORDER CONFIRMING DEBTORS’ PLAN OF REORGANIZATION

    O’MELVENY & MYERS LLP                   CHIPMAN BROWN CICERO &
    Nancy A. Mitchell                       COLE, LLP
    Matthew L. Hinker (No. 5348)            Paul D. Brown (No. 3903)
    7 Times Square                          Gregory E. Stuhlman (No. 4765)
    New York, NY 10036                      Hercules Plaza
    Tel:   (212) 326-2000                   1313 North Market Street, Suite 5400
    Fax: (212) 326-2061                     Wilmington, Delaware 19801
    Email: nmitchell@omm.com                Telephone: (302) 295-0191
           mhinker@omm.com                  Email: brown@chipmanbrown.com
                                                   stuhlman@chipmanbrown.com

1
 The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number are Exide Holdings, Inc. (5504), Exide
Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals Company
(0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is
13000 Deerfield Parkway, Building 200, Milton, Georgia 30004.
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 2 of 79 PageID #: 7422




 O’MELVENY & MYERS LLP
 Peter Friedman
 1625 Eye Street, NW
 Washington, DC 20006
 Tel:    (202) 383-5300
 Fax: (202) 383-5414
 Email: pfriedman@omm.com

 CALIFORNIA DEPARTMENT OF
 JUSTICE OFFICE OF THE
 ATTORNEY GENERAL
 Xavier Becerra
 ATTORNEY GENERAL OF CALIFORNIA
 Edward H. Ochoa
 SENIOR ASSISTANT ATTORNEY GENERAL
 Anthony A. Austin
 Heather C. Leslie
 DEPUTY ATTORNEYS GENERAL
 1300 I Street, Suite 125
 Sacramento, CA 95814
 Tel:    (916) 210-7245
 Email: anthony.austin@doj.ca.gov
         heather.leslie@doj.ca.gov

                            Counsel to Appellant
              California Department of Toxic Substances Control

 December 23, 2020




                                     2
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 3 of 79 PageID #: 7423



                                       TABLE OF CONTENTS
                                                                                                                Page

PRELIMINARY STATEMENT ..............................................................................1
STATEMENT OF JURISDICTION AND STANDARD OF REVIEW.................6
STATEMENT OF ISSUES ....................................................................................10
STATEMENT OF THE CASE...............................................................................11
        A.       Exide’s History at the Vernon Plant. .................................................11
        B.       The Chapter 11 Cases.........................................................................14
        C.       The Mediation and Plan Process........................................................16
        D.       DTSC’s Objection to Confirmation and Confirmation of Plan. ........19
SUMMARY OF THE ARGUMENT .....................................................................21
ARGUMENT..........................................................................................................23
        I.       THE BANKRUPTCY COURT ERRED IN AUTHORIZING
                 THE VERNON PLANT’S ABANDONMENT. ...............................23
                 A.       The Bankruptcy Court Misinterpreted Midlantic. ...................25
                 B.       The Bankruptcy Court’s Authorization of Abandonment
                          is Factually Unsupported. ........................................................29
        II.      THE BANKRUPTCY COURT ERRED IN HOLDING THAT
                 THE PLAN WAS PROPOSED IN GOOD FAITH. .........................35
                 A.       The Plan Is Inconsistent with the Bankruptcy Code’s
                          Objectives. ...............................................................................37
                 B.       The Plan Includes Coercive and Intentionally Punitive
                          Provisions.................................................................................37
        III.     THE BANKRUPTCY COURT ERRED BY APPROVING
                 THE OVERBROAD RELEASE AND INJUNCTION
                 PROVISIONS. ...................................................................................39
                 A.       The Bankruptcy Court Inappropriately Approved Non-
                          Consensual Releases. ...............................................................39
                 B.       The Bankruptcy Court Erred in Approving Overly Broad
                          Exide Releases. ........................................................................46



                                                          i
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 4 of 79 PageID #: 7424



                                       TABLE OF CONTENTS
                                           (continued)
                                                                                                                   Page

                 C.       The Bankruptcy Court Erred in Approving the Plan’s
                          Injunction Provisions, Which Are Overly Broad and
                          Impermissibly Operate as a Discharge of Exide and Third
                          Parties.......................................................................................48
        IV.      THE PLAN FAILS TO PROVIDE THE SAME TREATMENT
                 FOR EACH CLAIM OR INTEREST WITHIN A
                 PARTICULAR CLASS IN VIOLATION OF BANKRUPTCY
                 CODE SECTION 1123(a)(4).............................................................51
        V.       THIS APPEAL IS NOT EQUITABLY MOOT. ...............................56
                 A.       Equitable Mootness Should Not Be Applied Where
                          Critical Public Policy Issues Are at Stake. ..............................57
                          1.       The Merits of the Appeal Should Be Heard to
                                   Address Critical Issues of Public Health, Safety
                                   and Welfare....................................................................57
                          2.       Failure to Consider the Merits of this Appeal
                                   Would Promote Unlawful Plan Provisions Without
                                   Any Meaningful Appellate Review...............................59
                 B.       Exide Cannot Overcome the Strong Presumption Against
                          Applying Equitable Mootness in this Case..............................61
                          1.       The Relief Sought Would Not “Fatally Scramble”
                                   the Plan. .........................................................................62
                          2.       The Relief Sought Would Not Harm Third Parties
                                   Who Justifiably Relied on the Confirmation Order. .....64
CONCLUSION.......................................................................................................68




                                                          ii
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 5 of 79 PageID #: 7425



                                   TABLE OF AUTHORITIES
                                                                                                      Page(s)

Cases

Azar v. Thgh Liquidating LLC (In re Thgh Liquidating LLC),
  No. 19-11689 (JTD), 2020 WL 5409002 (D. Del. Sept. 9, 2020).......................40
Fenicle v. Energy Future Holdings Corp. (In re Energy Future Holdings Corp.),
  No. 15-cv-1183-RGA, 2016 WL 5402186 (D. Del. Sept. 26, 2016) ....................6

Gillman v. Cont’l Airlines (In re Cont’l Airlines),
  203 F.3d 203 (3d Cir. 2000)...........................................................................44, 45
In re Abbotts Dairies of Pa, Inc.,
   788 F.2d 143 (3d Cir. 1986).................................................................................39

In re Allied Nevada Gold Corp.,
   725 Fed.Appx. 144 (3d Cir. 2018).......................................................................64

In re Am. Capital Equip., LLC,
   688 F.3d 145 (3d Cir. 2012).................................................................................40

In re Am. Classic Voyages, Co.,
   298 B.R. 222 (D. Del. 2003)................................................................................10

In re Am. Tissue, Inc.,
   No. 01-10370-KG, 2015 WL 1516973 (D. Del. Mar. 31, 2015).........................10
In re Bigler LP,
   442 B.R. 537 (Bankr. S.D. Tex. 2010) ................................................................55

In re Combustion Eng’g, Inc.,
   391 F.3d 190 (3d Cir. 2004)...................................................................7, 8, 39, 58

In re Cont’l Airlines,
   91 F.3d 553 (3d Cir. 1996).............................................................................10, 64
In re Dow Corning Corp.,
   280 F.3d 648 (6th Cir. 2002) ...............................................................................59

In re Emerge Energy Servs. LP,
   Case No. 19-11563 (KBO), 2019 WL 7634308
   (Bankr. D. Del. Dec. 5, 2019)..............................................................................51
                                                       iii
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 6 of 79 PageID #: 7426



                                   TABLE OF AUTHORITIES
                                         (continued)
                                                                                                      Page(s)

In re Erie Lackawanna Ry. Co.,
   803 F.2d 881 (6th Cir. 1986) ...............................................................................46
In re Exide Techs.,
   303 B.R. 48 (Bankr. D. Del. 2003) ......................................................................52

In re Genesis Health Ventures, Inc.,
   266 B.R. 591 (Bankr. D. Del. 2001),
   appeal dismissed by, 280 B.R. 339 (D. Del. 2002) .......................................40, 45

In re Global Indus. Techs., Inc.,
   645 F.3d 201 (3d Cir. 2011).................................................................................55
In re LandSource Communities Dev., LLC,
   612 B.R. 484 (D. Del. 2020)................................................................................10
In re Medford Crossings North, LLC,
   No. 07-25115, 2011 WL 182815 (Bankr. D.N.J. Jan. 20, 2011).........................48
In re Millennium Lab Holdings II, LLC,
   591 B.R. 559 (D. Del. 2018)............................................................................9, 11
In re Millennium Lab Holdings II, LLC,
   945 F.3d 126 (3d Cir. 2019)...............................................................44, 69, 70, 71
In re Nickels Midway Pier, LLC,
   2010 WL 2034542 (Bankr. D.N.J. May 21, 2010) ..............................................46

In re One2One Commc’ns, LLC,
   805 F.3d 428 (3d Cir. 2015)...........................................................................72, 73

In re Pacific Lumber Co.,
   584 F.3d 229 (5th Cir. 2009) .............................................................72, 73, 74, 75

In re Philadelphia Newspapers, LLC,
   690 F.3d 161 (3d Cir. 2012)...........................................................................67, 72
In re PWS Holding Corp.,
   228 F.3d 224 (3d Cir. 2000).................................................................................12

                                                       iv
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 7 of 79 PageID #: 7427



                                   TABLE OF AUTHORITIES
                                         (continued)
                                                                                                      Page(s)

In re S&W Enterprise,
   37 B.R. 153 (Bankr. N.D. Ill. 1984) ....................................................................58
In re SemCrude, L.P.,
   428 B.R. 590 (D. Del. 2010)................................................................................10

In re Semcrude, L.P.,
   728 F.3d 314 (3d Cir. 2013)..........................................................................passim

In re Sharon Steel Corp.,
   871 F.2d 1217 (3d Cir. 1989) ............................................................................7, 8

In re Transwest Resort Props., Inc.,
   801 F.3d 1161 (9th Cir. 2015) .......................................................................74, 75

In re Tribune Media Co.,
   799 F.3d 272 (3d Cir. 2015)..........................................................................passim

In re Unidigital, Inc.,
   262 B.R. 283 (Bankr. D. Del. 2001) ....................................................................29

In re W.R. Grace & Co.,
   412 B.R. 657 (D. Del. 2009)................................................................................65
In re W.R. Grace & Co.,
   475 B.R. 34 (D. Del. 2012)..................................................................................61
In re W.R. Grace & Co.,
   729 F.3d 311 (3d Cir. 2013).................................................................................59

In re Wash. Mut., Inc.,
   442 B.R. 314 (Bankr. D. Del. 2011) ........................................................45, 50, 52
In re Zenith Elecs. Corp.,
   241 B.R. 92 (Bankr. D. Del. 1999) ................................................................41, 52

Kane v. Johns-Mansville Corp.,
  843 F.2d 636 (2d Cir. 1988).................................................................................58


                                                       v
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 8 of 79 PageID #: 7428



                                    TABLE OF AUTHORITIES
                                          (continued)
                                                                                                          Page(s)

Manus Corp. v. NRG Energy, Inc. (In re O’Brien Envtl. Energy, Inc.),
 188 F.3d 116 (3d Cir. 1999)...............................................................................7, 8
Matter of Penn Cent. Trasp. Co.,
 944 F.2d 164 (3d Cir. 1991).................................................................................46

Maytag Corp. v. Navistar Intern. Transp. Corp.,
 219 F.3d 587 (7th Cir. 2000) ...............................................................................47

Mellon Bank, N.A. v. Metro Commc’ns, Inc.,
 945 F.2d 635 (3d Cir. 1991)...................................................................................9

Meridian Bank v. Alten,
 958 F.2d 1226 (3d Cir. 1992) ................................................................................9

Midlantic Nat’l Bank v. New Jersey Dep’t of Envtl. Prot.,
  474 U.S. 494 (1986)......................................................................................passim

N.L.R. v. Bildisco & Bildisco,
  465 U.S. 513 (1984).............................................................................................65

Nordhoff Inv., Inc. v. Zenith Elecs. Corp.,
  258 F.3d 180 (3d Cir. 2001).................................................................................72
State of NJ v. Atkinson (In re St. Lawrence Corp.),
  248 B.R. 734 (D.N.J. 2000) .................................................................................29
The Official Committee of Equity Security Holders of Finova Grp. v. The Finova
  Grp. Inc. (In re The Finova Grp., Inc.),
  393 B.R. 64 (D. Del. 2008)....................................................................................9

Universal Minerals, Inc. v. C.A. Hughes & Co.,
  669 F.2d 98 (3d Cir. 1981).....................................................................................8

Statutes

11 U.S.C. § 1123(a)(4).............................................................................................54
11 U.S.C. § 1129(a)(1).............................................................................................54

                                                         vi
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 9 of 79 PageID #: 7429



                                     TABLE OF AUTHORITIES
                                           (continued)
                                                                                                            Page(s)

11 U.S.C. § 362(b)(4) ..............................................................................................61

11 U.S.C. § 524(e) ...................................................................................................42
Cal. Health & Safety Code §§ 25100 et seq. ............................................................1

Cal. Health & Safety Code §§ 25300 et seq..............................................................1

Cal. Health & Safety Code §§ 58000 et seq..............................................................1




                                                          vii
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 10 of 79 PageID #: 7430




      Appellant California Department of Toxic Substances Control (“DTSC”)

respectfully submits this brief in support of its appeal from the Order Confirming

Fourth Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated

Debtors, dated October 16, 2020 [Bankr. D.I. 998] (A-1217)1 (the “Confirmation

Order”) entered by the United States Bankruptcy Court for the District of Delaware,

Hon. Christopher S. Sontchi (the “Bankruptcy Court”), confirming the Fourth

Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated Debtors,

dated October 14, 2020 [Bankr. D.I. 998-2] (A-1276) (the “Plan”).2

                         PRELIMINARY STATEMENT

      DTSC is a California regulatory agency with authority to protect California’s

people and environment from harmful effects of toxic substances by restoring

contaminated resources, enforcing hazardous waste laws, reducing hazardous waste

generation, and encouraging the manufacture of chemically safer products. See, e.g.,

Cal. Health & Safety Code §§ 25100 et seq. (the California Hazardous Waste

Control Law or “HWCL”), 25300 et seq., 58000 et seq. DTSC implements and




1
 Citations to pages of Appellant’s Appendix are referenced as “A-__” with parallel
citations to the Bankruptcy Court docket referenced as “Bankr. D.I. __.”
2
  Capitalized terms used but not otherwise defined shall have the meaning ascribed
to them in the Plan or, in the case of citations, the Appendix. Unless stated otherwise,
all internal citations, quotations, and alterations in the original are omitted, and all
emphasis is added.
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 11 of 79 PageID #: 7431




enforces the HWCL, as well as laws concerning the cleanup of releases or

threatened releases of hazardous substances.

      Debtor Exide Technologies, LLC (“Exide Technologies” and collectively

with related Debtors Exide Holdings, Inc., Exide Delaware LLC, Dixie Metals

Company, and Refined Metals Corporation, “Exide”) owned and operated a battery

recycling facility in Vernon, California (the “Vernon Plant”). For several decades,

the Vernon Plant discharged lead and other powerful neurotoxins into six southeast

Los Angeles communities, contaminating schools, parks, and thousands of homes in

working-class, primarily Latino, neighborhoods.

      Although the Vernon Plant ceased operations in 2015, the property remains

highly contaminated, requiring constant monitoring and containment to assure that

hazardous substances are not released into the environment. See Cope Decl. ¶¶ 5–6

(A-0893), 19–20 (A-0898). The unrebutted evidence at the Confirmation Hearing

demonstrated that, at the time the Confirmation Order was entered: (i) a temporary

tent-like structure susceptible to tearing and damage from both heat and wind

provided the only barrier preventing the release of the highly-contaminated remains

of the main processing building, (ii) the Vernon Plant required daily physical

inspections, drone flights, dust suppression, and monitoring of ground-water

equipment, (iii) constant monitoring was required to avoid further release of toxic

dust offsite, and contamination of the water system, and (iv) the Vernon Plant posed

                                         2
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 12 of 79 PageID #: 7432




a risk to surrounding communities. See Oct. 15, 2020 Hrg. Tr. (Eric Fraske), at

140:2–16 (A-1505), 141:1–144:20 (A-1506), 146:10–147:5 (A-1511), 148:2–

151:11 (A-1513), 152:18–153:8 (A-1517); id. (Dr. Gina Solomon), at 240:10–

244:21, (A-1605); id. (Grant Cope), at 178:3–181:20 (A-1543); Cope Decl. ¶¶ 29–

39 (A-0901).

      Despite the undisputed identifiable threat to public health and safety the

Vernon Plant posed, the Bankruptcy Court authorized the Vernon Plant’s

abandonment rather than requiring Exide and its creditors to first remedy such threat.

See Oct. 16, 2020 Hrg. Tr. (Court Ruling), at 179:18–23 (A-1833). In doing so, the

Bankruptcy Court misinterpreted and misapplied the Supreme Court’s holding in

Midlantic Nat’l Bank v. New Jersey Dep’t of Envtl. Prot., 474 U.S. 494 (1986). In

Midlantic, the Supreme Court sought to reconcile the competing mandates of federal

bankruptcy laws and environmental laws by constraining a debtor’s right to abandon

property where, as here, debtors fail to remedy an imminent and identifiable harm

and seek to abandon the property in violation of state law. Id. at 506. Here, the

Bankruptcy Court erroneously disregarded Midlantic’s clear directive in authorizing

the Vernon Plant’s abandonment.

      Abandonment was a lynchpin of the Plan. It allowed Exide’s secured creditors

(who are also Exide’s controlling equity holders) to strip away the estate’s remaining

valuable assets and obtain non-consensual third-party releases without requiring

                                          3
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 13 of 79 PageID #: 7433




Exide to remedy the imminent and identifiable harm the Vernon Plant posed. See

Plan §§ 10.5, 10.6 (A-1343). This result is contrary to the Bankruptcy Code and

inconsistent with the Supreme Court’s Midlantic holding.

      The Bankruptcy Court’s approval of the Plan’s improper abandonment

provisions left DTSC with a Hobson’s choice: either accept the intolerable

abandonment of the Vernon Plant, or agree to the Vernon Plant’s transfer to a

woefully underfunded Vernon Environmental Trust. See Plan § 4.8(b)(i) (A-1308).

Rather than forcing that fictitious “choice” on DTSC, the Bankruptcy Court should

have compelled Exide to meet its statutory obligations to remedy the imminent and

identifiable environmental harms posed by the Plant. The Court instead left DTSC

and the citizens of California with the burden and enormous expense of cleaning up

Exide’s mess. Moreover, the Bankruptcy Court provided a road map for other

polluters to use the Bankruptcy Code as a means to avoid environmental liability,

even where there is a substantial risk to the public.

      The Bankruptcy Court further erred in approving the Plan because it:

(i) improperly approved the non-consensual releases in Section 10.6 (the “Non-

Consensual Releases”) contrary to the Third Circuit’s clear guidance on such

releases; (ii) included extensive and overly broad releases by Exide in favor of

parties that provided little or no contribution to the Plan; (iii) included improper and




                                           4
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 14 of 79 PageID #: 7434




overly broad injunctions and discharges; and (iv) did not provide equal treatment for

each claim in Class 8.

      Exide’s objective in its Chapter 11 Cases was explicit: “liquidate or abandon

any assets that [it is] not able to sell to third party purchasers.” Disclosure Statement,

at 4 (A-0600). Exide, of course, could not sell the Vernon Plant because it came with

substantial remediation obligations. While abandonment of unmarketable property

can be an acceptable remedy in bankruptcy, it is impermissible when abandonment

necessarily means foisting severe health and environmental harms on the public at

large. So it is here. The Confirmation Order approving the Vernon Plant’s

abandonment cannot stand.

      This appeal should not be dismissed as equitably moot. Although DTSC does

not dispute that the Plan has been substantially consummated, modifying the

Confirmation Order would not “fatally scramble” the Plan or harm third parties who

justifiably relied on it. Because the Plan is not a reorganization but rather a

liquidation of Exide’s assets, there have been no dramatic changes to the lender or

equity base that cannot be undone after the Effective Date. And the Plan

transactions—such as the Europe/ROW Sale Transaction and funding of various

trusts related to the Global Settlement—could remain intact because narrower relief

is possible that would redress DTSC’s concerns. This relief could include

(a) narrowing or eliminating the Plan’s overly broad releases and injunctions

                                            5
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 15 of 79 PageID #: 7435




applicable to DTSC, and (b) determining that Midlantic requires additional funding

to clean up the Vernon Plant before abandonment would be appropriate. Moreover,

because the Bankruptcy Court had no power to approve the unlawful Plan provisions

identified by DTSC, those provisions are not valid and constitute ill-gotten benefits

on which non-debtor third parties could not justifiably rely. In addition, because the

Effective Date occurred only 10 days after the Bankruptcy Court entered the

Confirmation Order—and DTSC made every effort to obtain a stay pending

appeal—the merits of this appeal should be heard to prevent debtors from pushing

the limits of the Bankruptcy Code’s confirmation provisions without meaningful

appellate review.

                       STATEMENT OF JURISDICTION
                        AND STANDARD OF REVIEW
      This Court has appellate jurisdiction under 28 U.S.C. § 158(a)(1) to review

the Bankruptcy Court’s final orders, such as the Confirmation Order. See Fenicle v.

Energy Future Holdings Corp. (In re Energy Future Holdings Corp.), 2016 WL

5402186, at *2 (D. Del. Sept. 26, 2016) (“A Bankruptcy Court order confirming a

plan is a final order immediately appealable as of right under § 158(a)(1).”); see also

In re Combustion Eng’g, Inc., 391 F.3d 190, 214 n.19 (3d Cir. 2004).

      In so doing, the Court reviews the Bankruptcy Court’s legal determinations

de novo. See In re Combustion Eng’g, Inc., 391 F.3d at 214 n.19; Manus Corp. v.

NRG Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 188 F.3d 116, 122 (3d Cir.
                                          6
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 16 of 79 PageID #: 7436




1999). A de novo review involves “a plenary review of the trial court’s choice and

interpretation of legal precepts and its application of those precepts to the historical

facts.” In re Sharon Steel Corp., 871 F.2d 1217, 1223 (3d Cir. 1989).

      Findings of fact, however, are reviewed for clear error. See In re Combustion

Eng’g, Inc., 391 F.3d at 214 n.19; In re O’Brien Envtl. Energy, Inc., 188 F.3d at 122.

The case law distinguishes between three types of facts: (i) basic facts; (ii) inferred

facts; and (iii) ultimate facts. See In re Sharon Steel Corp., 871 F.2d at 1223 (citing

Universal Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d 98, 102-03 (3d Cir. 1981)).

“Basic facts are the historical and narrative events presented for the court’s

consideration.” Id. “Inferred factual conclusions are drawn from basic facts and are

permitted only when, and to the extent that, logic and human experience indicate a

probability that certain consequences can and do follow from the basic facts.” Id.

Courts apply the clearly erroneous standard to both basic and inferred facts. See id.

      In contrast, “an ultimate fact is a legal concept with a factual component and

is usually expressed in the language of a standard enunciated by case-law rule or by

statute.” Id. Because ultimate facts involve mixed questions of law and fact, this

Court “must accept the Bankruptcy Court’s finding of historical or narrative facts

unless clearly erroneous, but exercises plenary review of the trial court’s choice and

interpretation of legal precepts and its application of those precepts to the historical

facts.” The Official Committee of Equity Security Holders of Finova Grp. v. The

                                           7
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 17 of 79 PageID #: 7437




Finova Grp. Inc. (In re The Finova Grp., Inc.), 393 B.R. 64, 68 (D. Del. 2008)

(quoting Mellon Bank, N.A. v. Metro Commc’ns, Inc., 945 F.2d 635, 642 (3d Cir.

1991)). In other words, the Court must “break down mixed questions of law and fact,

applying the appropriate standard to each component.” In re Millennium Lab

Holdings II, LLC, 591 B.R. 559, 570 (D. Del. 2018) (“Millennium I”) (quoting

Meridian Bank v. Alten, 958 F.2d 1226, 1229 (3d Cir. 1992)).

      Where a decision involves the discretionary balancing of equitable and

prudential factors, the Bankruptcy Court’s determination is reviewed for abuse of

discretion. See In re Cont’l Airlines, 91 F.3d 553, 560 (3d Cir. 1996). An abuse of

discretion exists whenever a judicial action is “arbitrary, fanciful, or unreasonable,

or when improper standards, criteria, or procedures are used.” In re Am. Tissue, Inc.,

2015 WL 1516973, at *2 (D. Del. Mar. 31, 2015) (quoting In re Am. Classic

Voyages, Co., 298 B.R. 222, 225 (D. Del. 2003)). A discretionary ruling thus must

be reversed if “there is a definite and firm conviction that the court below committed

a clear error of judgment in the conclusion it reached upon a weighing of relevant

facts.” In re LandSource Communities Dev., LLC, 612 B.R. 484, 493 (D. Del. 2020)

(quoting In re SemCrude, L.P., 428 B.R. 590, 593 (D. Del. 2010)).

      Because the Confirmation Order—which inappropriately authorized the

Vernon Plant’s abandonment, approved a bad-faith Plan, and granted inappropriate

and non-consensual third-party releases and injunctions—turns on interspersed

                                          8
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 18 of 79 PageID #: 7438




issues of law, fact, and prudential factors, each issue involves a different standard of

review, as follows:

           Abandonment: The authorization of the Vernon Plant’s abandonment

             is a mixed question of law and fact. The legal question as to the

             Bankruptcy Court’s application of the Midlantic standard is reviewed

             de novo. The factual findings are reviewed for clear error.

           Non-Consensual Releases: After applying the Continental factors, the

             Bankruptcy Court approved non-consensual, third-party releases. That

             determination is reviewed for abuse of discretion, but related factual

             determinations are reviewed for clear error. See Millennium I, 591 B.R.

             at 586. (applying clear error standards to factual findings in reviewing

             application of the Continental factors).

           Exide’s Releases and Injunctions: The releases and injunction

             provisions in the Plan and Confirmation Order turn on questions of law

             and the application of law to facts; they are reviewed de novo.

           Good Faith: The Confirmation Order includes factual determinations

             as to Exide’s “good faith” in proposing the Plan, which are reviewed

             for clear error. See In re PWS Holding Corp., 228 F.3d 224, 242-43 (3d

             Cir. 2000) (applying the clear error standard in reviewing the



                                           9
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 19 of 79 PageID #: 7439




            bankruptcy court’s good faith determinations under 11 U.S.C.

            § 1129(a)(3)).

          Equitable Mootness: In determining equitable mootness, the Court

            must assume that DTSC will prevail on the merits. See In re Tribune

            Media Co., 799 F.3d 272, 281 (3d Cir. 2015). Exide bears the burden

            of proof to rebut the strong presumption in favor of hearing this appeal

            by showing that dismissal is warranted based on the relevant factors.

            See In re Semcrude, L.P., 728 F.3d 314, 321 (3d Cir. 2013).

                             STATEMENT OF ISSUES
1.    Whether the Bankruptcy Court erred in authorizing the Vernon Plant’s
      abandonment by misapplying Midlantic.

2.    Whether the Bankruptcy Court erred in authorizing the abandonment of a
      contaminated property that is in an unstable condition and requires active
      containment efforts and monitoring to avoid imminent and immediate harm
      to the surrounding area.

3.    Whether the Bankruptcy Court erred in holding that the Plan was proposed in
      good faith despite including coercive provisions specifically engineered to
      force DTSC to accept the terms of a settlement it previously rejected.

4.    Whether in this corporate liquidation the Bankruptcy Court erred by
      (i) approving the extraordinary release of non-debtors’ claims against other
      non-debtors without the releasors’ consent and without consideration from
      each of the Released Parties, (ii) unnecessarily approving broad releases by
      Exide in favor of parties that provided little or no contribution to the Plan, and
      (iii) approving the overly broad injunction provision in the Plan.
5.    Whether the Bankruptcy Court erred in concluding that the Plan provides
      equal treatment for each claim in a class where the allocation of consideration
      is not distributed on a pro-rata basis and the releases are broader for certain
      parties within the class.
                                          10
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 20 of 79 PageID #: 7440




6.    Whether this appeal is equitably moot in circumstances where DTSC
      exercised diligence in moving to appeal and sought to stay consummation and
      effectiveness of the Plan pending appeal, and Exide is capable of providing
      the relief sought.

                          STATEMENT OF THE CASE
A.    Exide’s History at the Vernon Plant.

      Exide’s businesses involved the operation of a range of stored electrical

energy products and services for industrial and transportation applications, including

the production and recycling of lead-acid and lithium-ion batteries.

      Prior to the Commencement Date, Exide Technologies operated the Vernon

Plant. During its operation, the Vernon Plant discharged lead and other powerful

neurotoxins into six southeast Los Angeles communities. The Vernon Plant is no

longer operating but remains highly contaminated and, in its current state is an

ongoing daily risk to those same neighborhoods. The testimony offered by both

Exide and DTSC at the Confirmation Hearing established that the contamination at

the Vernon Plant—in particular loose lead dust—posed a significant danger to public

health and the environment. See Oct. 15, 2020 Hrg. Tr. (Eric Fraske), at 152:18–

153:8 (A-1517); id. (Dr. Gina Solomon), at 240:10–244:21 (A-1605).

      Exide did not contest its responsibility for the contamination at the Vernon

Plant. Nor could it, since Exide Technologies admitted, as part of a March 11, 2015

non-prosecution agreement (the “Non-Prosecution Agreement”) with the United

States Attorney’s Office for the Central District of California, to felony violations of

                                          11
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 21 of 79 PageID #: 7441




hazardous waste laws, acknowledged responsibility for its criminal conduct, and

further admitted the Vernon Plant produced a host of hazardous wastes, including

lead, cadmium, arsenic, and volatile organic compounds. See NPA Appx. 1, at 1 (A-

1111). The Non-Prosecution Agreement required Exide Technologies to

immediately cease operations and begin closing the Vernon Plant, including

demolition and cleanup of the site. See NPA, ¶ 8–11 (A-1105). The evidence at the

Confirmation Hearing clearly demonstrated that Exide failed to meet those

obligations.

      In late 2017, Exide began the Vernon Plant’s Phase 1 Closure. To facilitate

this process, Exide erected a full enclosure unit (“FEU”), a tent-like temporary

enclosure comprised of scaffolding and plastic sheeting, around the Vernon Plant’s

main operation building to allow the decontamination and deconstruction of that

building. The testimony offered at the Confirmation Hearing demonstrated that

without the FEU, and its associated air-pollution-control devices and monitoring

equipment, there would be a significant risk of releases and migration of dust

containing extremely high levels of lead and other hazardous materials. The cost to

rent and operate the FEU is between $750,000 and $800,000 per month. See Oct. 15,

2020 Hrg. Tr. (Grant Cope), at 214:16–215:4 (A-1679). The FEU requires constant

monitoring and maintenance and is susceptible to damage from punctures and tears.

Evidence at the Confirmation Hearing clearly demonstrated that the FEU is not a

                                        12
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 22 of 79 PageID #: 7442




permanent solution to the danger posed by the Vernon Plant. See id. (Eric Fraske),

at 140:2–16 (A-1505), 141:1–144:20 (A-1506), 146:10–147:5 (A-1511), 148:2–

151:11 (A-1513).

      The unrebutted testimony at the Confirmation Hearing estimated that the

aggregate cost to put the Vernon Plant in a safe and stable condition is approximately

$72 million. See Myers Decl. ¶ 2 (A-0907).3

      It is undisputed that the Vernon Plant is dangerous and that exposure to the

dust—temporarily and perilously enclosed by the FEU—is dangerous. See

Supplemental Ruling, at 2 (A-1364). It is also inarguable that absent the continued

monitoring and maintenance of the FEU and other mitigation efforts undertaken by

Exide’s contractors, the Vernon Plant presents an imminent and identifiable danger

to the communities surrounding the site. See id.; Oct. 15, 2020 Hrg. Tr. (Grant Cope),

at 178:3–181:20 (A-1543); Cope Decl. ¶ 29–39 (A-0901).




3
  The Confirmation Hearing record is replete with evidence of Exide’s attempts to
evade their responsibilities for environmental cleanup and to leave the site protected
only by a temporary and unstable solution. Most recently, Exide used the COVID-
19 pandemic as an excuse. On March 21, 2020, Exide cited the COVID-19 pandemic
as a reason to discontinue all active closure work, claiming a force majeure. See
Messing Decl. ¶ 21 (A-1100). The assertion that COVID-19 somehow justified
suspending efforts to clean up a toxic waste site in the middle of a community was
improper. Nonetheless, from that point forward, Exide continued only the minimum
tasks necessary to prevent additional releases at the Vernon Plant. See Fraske Decl.
¶¶ 8–10 (A-1183). Meanwhile, the FEU and other equipment at the Vernon Plant
have continued to degrade.
                                         13
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 23 of 79 PageID #: 7443




B.    The Chapter 11 Cases.
      On May 19, 2020 (the “Commencement Date”), the various Exide entities

each filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

      It was clear from the outset of the Chapter 11 Cases that Exide would not

emerge as a reorganized business, and instead sought to liquidate its estates. See

Disclosure Statement, at 4 (A-0600). In fact, the outcome of the Chapter 11 Cases

was preordained. In the months leading up to the Commencement Date, Exide and

an ad hoc group of noteholders (the “Ad Hoc Group”) negotiated and executed a

restructuring support agreement (the “RSA”). See A-0055. Following the

Commencement Date, the Ad Hoc Group held, in the aggregate, approximately

(i) 100% of the Superpriority and Exchange Priority Notes, (ii) 85.35% of the First

Lien Notes, and (iii) over 80% of the equity interests in Holdings. See First Day

Decl. ¶ 11 (A-0005). Pursuant to the RSA, the Ad Hoc Group submitted a binding

credit bid for the Europe/ROW Assets.4 See Notice of Qualified Bids (A-0198).

      On July 23, 2020, Exide announced that the Ad Hoc Group’s bid was the

Successful Bid. See Notice of Successful Bidders (A-0303). The Europe/ROW Sale

Transaction was incorporated into the Plan.



4
  The “Europe/ROW Assets” consist of Exide’s European and ROW operations
(“Exide Europe/ROW”), including (i) the Exide Europe/ROW transportation
business segment, (ii) the Exide Europe/ROW industrial business segment, (iii) the
Exide Europe/ROW recycling business segment.
                                        14
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 24 of 79 PageID #: 7444




      To expedite Exide’s stated goal of liquidating its valuable assets for the Ad

Hoc Group’s benefit and foisting contaminated properties back onto various states,

Exide, on the Commencement Date, filed the NPP Settlement Procedures Motion.

See A-0133. By the NPP Settlement Procedures Motion, Exide sought to establish

procedures to (i) continue the sale process without the distraction and cost of

litigation, (ii) engage in good-faith negotiations with the various governmental

regulatory agencies and sureties—including mediation, if necessary—to obtain an

agreed upon solution for the orderly transition of any NPPs that Exide was unable to

sell and any related issues, and (iii) proceed on an expedited timeline for the

contested abandonment of the remaining NPPs if the settlement negotiations and

mediation were unsuccessful. See id. On June 9, 2020, the Bankruptcy Court granted

the NPP Settlement Procedures Motion. See NPP Settlement Procedures Order (A-

0183).

      Following the Commencement Date, Exide sold the Americas Assets5 to a

third-party. On August 6, 2020, the Bankruptcy Court approved the transaction. See

Purchase and Sale Order (A-0312).




5
  The “Americas Assets” consisted of Exide’s North American operations (“Exide
Americas”), including (i) the Exide Americas industrial energy business segment,
(ii) the Exide Americas transportation business segment, (iii) the Exide Americas
recycling business segment, and (iv) any operating facilities located in any of the
foregoing business segments.
                                        15
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 25 of 79 PageID #: 7445




C.    The Mediation and Plan Process.
      Pursuant to the Settlement Procedures Order, Exide, the Settling

Governmental Authorities, DTSC, the Frisco Governmental Authorities, the

Environmental Sureties, the Creditors Committee, and the Ad Hoc Group engaged

in good-faith and arm’s-length negotiations to resolve the issues related to the

Chapter 11 Cases. In early July 2020, Exide, attorneys representing the Settling

Governmental Authorities, and counsel for DTSC engaged in a global mediation

process.

      On July 28, 2020, the mediators filed the Mediators’ Final Certificate of

Completion (A-0305) and on July 29, 2020, the Mediators filed the Mediators’

Revised Certificate of Completion (A-0309). The Mediators’ Revised Certificate of

Completion announced that persons representing the Global Settlement Parties and

counsel for DTSC had accepted the Mediators’ Proposal (as defined therein) and

agreed to “recommend [the Mediators’ Proposal] and commit to pursuing approvals

[from those with authority] pursuant to applicable law expeditiously and in good

faith, and subject to public comment where applicable.” Id. ¶ 4 (A-0310).

      All of the parties understood the Mediators’ Proposal was subject to definitive

documentation and approval of the parties with authority for certain of the Settling

Governmental Authorities, including, among others, decision-makers at DTSC and

its parent agency, the Secretary of the California Environmental Protection Agency.


                                        16
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 26 of 79 PageID #: 7446




Rather than wait for those approvals, Exide filed the Amended Joint Chapter 11 Plan

of Exide Holdings, Inc. and Its Affiliated Debtors [Bankr. D.I. 742] (A-0517) (the

“Initial Plan”) and the Disclosure Statement (A-0589) on August 14, 2020.

      The Initial Plan contained provisions evidencing the tentative agreement and

providing that Exide would not proceed with or amend the Initial Plan without

approval of the DTSC and the other governmental authorities. Section 12.4(a)

explicitly and unambiguously prevented Exide from amending the definition of

“Settling Governmental Authorities” without the consent of each of the

governmental authorities listed on a schedule; that scheduled included DTSC. See

A-0584. In addition, DTSC and the other governmental authorities took other steps

to assure that their rights were preserved in the event the settlement was not

completed, as evidenced by the negotiation of a clawback in the Americas Sale Order

and the multiple extensions of the Challenge Period. See Orders Approving

Challenge Deadline Extensions (A-0702; A-0713; A-0723; A-0812; A-0822).

      DTSC, Exide, and other Global Settlement Parties engaged in significant

negotiation of the settlement documents. Ultimately, DTSC rejected the settlement

on September 15, 2020.

      On September 23, 2020, Exide hastily, and in direct contravention of the

Initial Plan’s express terms, amended the Initial Plan into the Second Amended Joint

Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated Debtors [Bankr. D.I. 871]

                                        17
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 27 of 79 PageID #: 7447




(A-0733) (the “Second Amended Plan”), and requested an expeditious confirmation

hearing from the Bankruptcy Court. The Second Amended Plan materially altered a

number of provisions that required the consent of the Settling Governmental

Authorities and altogether eliminated DTSC from the definition of the Settling

Governmental Authorities. See Second Amended Plan § 1.181 (A-0752) and

Schedule 1 (A-0807).

      The Second Amended Plan included provisions intentionally targeted at

DTSC. Specifically, the Second Amended Plan revised Section 4.8(b), which

addressed Allowed Environmental NPP Claims, to include new subsections that

provided disparate treatment for Environmental NPP Claims not held by the Global

Settlement Parties. DTSC was the only Environmental NPP Claims holder that was

not a Global Settlement Party.

       These provisions conditioned the treatment of DTSC’s claims on two events:

(i) Bankruptcy Court approval of the Non-Consensual Releases (the “Payment

Condition”); and (ii) agreement between DTSC and the Vernon Environmental

Trustee to, among other things, grant covenants not to sue to certain parties (the

“Vernon Trust Condition”). These conditions created three possible scenarios for

DTSC:

          Scenario 1: If both the Payment Condition and Vernon Trust Condition

            were satisfied, DTSC received beneficial interests in the Vernon

                                       18
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 28 of 79 PageID #: 7448




             Environmental Trust, which would be funded with $2.5 million and

             limited causes of action.

           Scenario 2: If only the Payment Condition were satisfied, the Plan

             deemed the Vernon Plant abandoned to Exide Technologies and

             provided a $2.5 million payment to the Vernon Standby Trust, a legacy

             trust established pursuant to Exide’s 2013 chapter 11 cases.

           Scenario 3: If the Payment Condition was not satisfied, the Plan

             deemed the Vernon Plant abandoned to Exide Technologies and

             provided no distribution to DTSC.

      Exide did not (a) file a motion seeking abandonment or setting forth its case

in support of abandonment, (b) provide evidence in support of confirmation of the

Plan (until the eve of the Confirmation Hearing), or (c) modify its Disclosure

Statement to reflect material changes to the Initial Plan.

D.    DTSC’s Objection to Confirmation and Confirmation of Plan.
      As required by the Bankruptcy Court’s schedule, on October 7, 2020—a mere

two weeks after Exide filed the Second Amended Plan—DTSC filed its Preliminary

Objection to Confirmation of Second Amended Joint Chapter 11 Plan of Exide

Holdings, Inc. and its Affiliated Debtors [Bankr. D.I. 917] (A-0831) (the

“Confirmation Objection”). The Bankruptcy Court required DTSC to file the

Confirmation Objection despite the fact that discovery was incomplete. On that same


                                          19
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 29 of 79 PageID #: 7449




day, DTSC requested an adjournment of the hearing on Plan confirmation (the

“Confirmation Hearing”) to allow discovery to be completed. On October 9, 2020,

the Bankruptcy Court denied DTSC’s motion.

      On the eve of the Confirmation Hearing, Exide filed the Fourth Amended

Joint Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated Debtors [Docket No.

977] (the “Plan”). This amendment altered, but failed to address the impropriety of,

the Non-Consensual Releases and maintained the coercive Payment Condition and

Vernon Trust Condition. The Confirmation Hearing was held on October 15–16,

2020, and concluded with the Bankruptcy Court rendering a bench ruling approving

the Plan and entering the Confirmation Order. See A-1217. The Bankruptcy Court

also partially granted DTSC’s motion for a stay pending appeal of the Confirmation

Order made during the Confirmation Hearing, see Oct. 16, 2020 Hrg. Tr. 42:5–44:8

(A-1696), 167:5–8 (A-1821), but only for seven days until October 23, 2020. See id.

(Court Ruling) at 185:4–7 (A-1839).

      On October 18, 2020—only two days after the Confirmation Order’s entry—

DTSC filed a notice of appeal from the Confirmation Order and a motion to stay the

Confirmation Order pending that appeal’s adjudication. See Notice of Appeal (A-

1358); Motion for Stay Pending Appeal, dated October 18, 2020 [D.I. 4]. On October

19, 2020, the Bankruptcy Court issued a letter to clarify and supplement its bench

ruling. See Supplemental Ruling (A-1363). On October 22, 2020, the Court denied

                                        20
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 30 of 79 PageID #: 7450




DTSC’s stay motion. See Oct. 22, 2020 Hrg. Tr. 66:13-15 (A-1944). On October 26,

2020 (the “Effective Date”), the Plan was substantially consummated and became

effective. See Notice of Effective Date [Bankr. D.I. 1039].

                      SUMMARY OF THE ARGUMENT

      1.     Confirmation of the Plan was impermissible; the Bankruptcy Court

disregarded well-recognized limitations on a trustee’s ability to abandon property

and erred in authorizing the Vernon Plant’s abandonment based on a misapplication

of the Supreme Court’s direction in Midlantic. Absent authorization to abandon the

Vernon Plant, the Plan was not confirmable. Abandonment is forbidden here because

the undisputed record demonstrates that the Vernon Plant poses an imminent and

identifiable harm to the public health and safety of surrounding communities. Under

Midlantic, “a trustee may not abandon property in contravention of a state statute or

regulation that is reasonably designed to protect the public health or safety from

identified hazards.” 474 U.S. at 507. Nevertheless, the Bankruptcy Court confirmed

the Plan and authorized abandonment in part because “[g]overnments exist to serve

and protect their citizens.” Supplemental Ruling, at 1 (A-1363).

      2.     In addition, the Bankruptcy Court erred in holding that the Plan was

proposed in good faith and not by means forbidden by law as required by Bankruptcy

Code Section 1129(a)(3). The proposal and solicitation of the Initial Plan was

premised on all parties agreeing to the proposed settlement. Following DTSC’s


                                         21
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 31 of 79 PageID #: 7451




rejection of that settlement, the Initial Plan was improperly amended and resulted in

a Plan intentionally designed to force an unacceptable settlement on DTSC while

avoiding the well-recognized purposes of the Bankruptcy Code. Because the Plan

does not fairly achieve a result consistent with the Bankruptcy Code’s objectives and

purposes, the Plan was not proposed in good faith.

      3.     The Bankruptcy Court further erred in confirming the Plan because,

while the Plan provided for Exide’s liquidation, it also contained extensive and

impermissible provisions designed to insulate non-debtors. Specifically, the

Bankruptcy Court erred by approving the Exide releases and the Non-Consensual

Releases, as well as the overly broad injunction provisions under Sections 10.3(b)–

(d) of the Plan, which result in a de facto discharge of Exide and various third parties.

Approval of the Non-Consensual Releases was improper because (i) the releases are

unnecessary as Exide is not emerging as a reorganized business, (ii) Exide offered

no evidence of extraordinary circumstances warranting the releases, (iii) none of the

Released Parties (other than the Transferred Entities) provided any financial

contributions in exchange for the releases, and (iv) the Plan does not include a

provision allowing DTSC to opt out of the releases.

      4.     The Bankruptcy Court erred in approving a Plan that violated Section

1123(a)(4) by treating DTSC differently and less favorably than other members of

Class 8. The unfavorable treatment includes disparate allocations of cash

                                           22
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 32 of 79 PageID #: 7452




consideration that are disproportional to the total liabilities associated with all Non-

Performing Properties, and forcing DTSC and other California state agencies to

provide broader releases than the Settling Governmental Authorities.

       5.     This appeal is not equitably moot and the Court should hear the merits

because DTSC timely sought a stay pending appeal from both the Bankruptcy Court

and this Court prior to the Effective Date, and any appeal of those stay decisions

would have been fruitless given that the Plan was substantially consummated 10

days after the Confirmation Order was entered. Equitable mootness does not apply

here, despite the Plan having been substantially consummated, because: (i) the

remedies available to redress DTSC’s concerns with the Confirmation Order—

including relief that would narrow or eliminate the offensive Plan releases, and a

determination that Midlantic requires additional funding to clean up the Vernon

Plant before abandonment—would not “fatally scramble” the Plan; and (b) the Plan

imposes several unlawful provisions on which third-party beneficiaries could not

justifiably rely.

                                    ARGUMENT
I.     THE BANKRUPTCY COURT ERRED IN AUTHORIZING THE
       VERNON PLANT’S ABANDONMENT.

       The Plan required the Bankruptcy Court to authorize the abandonment of the

Vernon Plant. Absent that authorization, the Plan was not executable. Despite

evidence unequivocally establishing that the Vernon Plant presents an imminent and

                                          23
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 33 of 79 PageID #: 7453




identifiable risk to the public health and safety of thousands of individuals in

southeast Los Angeles County, the Bankruptcy Court approved the abandonment of

the Vernon Plant. That approval was contrary to controlling precedent.

      In Midlantic, the Supreme Court held that when Congress enacted Bankruptcy

Code Section 554(a) to authorize the abandonment of property, it incorporated

preexisting “well-recognized restrictions on a trustee’s abandonment power,” which

courts had applied “to protect legitimate state or federal interests” in the safe use of

property. 474 U.S. at 501. And in codifying this qualified abandonment power,

Congress also incorporated “the established corollary that a trustee could not

exercise [its] abandonment power in violation of certain state and federal laws.” Id.

at 501-02. Section 554(a) forbids abandonment “in contravention of a state statute

or regulation that is reasonably designed to protect the public health or safety from

identified hazards.” Id. at 507. Because the Vernon Plant’s abandonment would

unambiguously violate specific state public health and environment laws, Midlantic

conclusively precludes confirmation of a Plan that functionally requires

abandonment.

      The Bankruptcy Court’s approval of the Vernon Plant’s abandonment rests on

a profound misreading of Midlantic. According to the Bankruptcy Court, Midlantic

is an essentially meaningless “gloss on abandonment” that it “[p]ersonally” views as

mere “judicial policy making and legislation.” Oct. 16, 2020 Hrg. Tr. (Court Ruling),

                                          24
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 34 of 79 PageID #: 7454




at 173:6–17 (A-1827). That view of Midlantic is demonstrably incorrect. Properly

understood, Midlantic forbids the Vernon Plant’s abandonment in violation of state

law and thus precludes confirmation of the Plan.

      A.     The Bankruptcy Court Misinterpreted Midlantic.

      The Bankruptcy Court misapplied Midlantic in determining abandonment was

permitted. Allowing a debtor to abandon property because government agencies

exist and will take action to address threats to public health and safety is contrary to

the Supreme Court’s clear directive.

      The Midlantic decision was an attempt to balance bankruptcy law with

environmental law, allowing abandonment even if some friction results with

environmental state regulations. But abandonment is still prohibited where:

             “(1) an identified hazard exists that poses a risk of
             imminent and identifiable harm to the public health and
             safety;
             (2) abandonment of the property will violate a state statute
             or regulation;
             (3) the statute or regulation being violated is reasonably
             designed to protect the public health and safety from
             imminent and identifiable harm caused by identified
             hazards; and

             (4) compliance with the statute or regulation would not be
             so onerous as to interfere with the bankruptcy
             administration itself.”

State of NJ v. Atkinson (In re St. Lawrence Corp.), 248 B.R. 734, 739 (D.N.J. 2000)

(citing Midlantic); see also, In re Unidigital, Inc., 262 B.R. 283, 286–87 (Bankr. D.

                                          25
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 35 of 79 PageID #: 7455




Del. 2001) (“Since the Midlantic decision, the majority of courts have read the

exception to abandonment narrowly by disallowing abandonment only where there

is an imminent and identifiable harm to the public health or safety … [and] the

debtor must be attempting to abandon property in contravention of state or local laws

or regulations designed to protect the public.”). If these conditions are met, the “state

law or regulation is not preempted by section 554 of the Bankruptcy Code.” In re St.

Lawrence Corp., 248 B.R. at 740.

      The Bankruptcy Court’s abandonment analysis focused exclusively on the

first factor, which should have been easily satisfied: DTSC submitted uncontested

evidence establishing that lead contamination at the Vernon Plant presents a grave

public health risk. See Oct. 15, 2020 Hrg. Tr. (Grant Cope), at 180:14-17 (A-1545)

(“If it’s not treated, then it could be releasing hazardous waste in violation of law,

but, more important, in a way that could threaten public health”).6

      The Bankruptcy Court, however, framed the question as whether an imminent

and identifiable threat to public health or safety would exist if the Bankruptcy Court

authorized abandonment and DTSC then took action to mitigate the threat. See Oct.

16, 2020 Hrg. Tr. (Court Ruling), at 175:16-18 (A-1829) (stating that the “question



6
  DTSC submitted uncontested evidence at the Confirmation Hearing clearly
demonstrating that abandonment of the Vernon Plant would violate state statutes and
regulations reasonably designed to protect the public health and safety from
imminent and identifiable harm caused by the identified hazards at the Vernon Plant.
                                       26
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 36 of 79 PageID #: 7456




is whether there’s an imminent identifiable threat if I allow abandonment”). The

Bankruptcy Court concluded that abandonment would create no harm because state

regulators would intervene and prevent lead contamination harms from (further)

manifesting themselves.

      According to the Court, the Vernon Plant currently “is constantly monitored,

and … the dangerous polluted areas are contained.” Supplemental Ruling, at 2 (A-

1364). Further—and crucial to the Bankruptcy Court’s decision—the contractors

needed to perform the critical containment work remained “ready, willing, and able

to continue their work, provided they are paid,” and, after abandonment, government

regulators would expeditiously enter into contracts with and begin making payments

to those contractors to avoid the public health risk. Id. The Bankruptcy Court thus

found that the Vernon Plant’s abandonment would not present an imminent risk of

harm to public health because “[g]overnments exist to serve and protect their

citizens” and safety regulators would address the risk. Supplemental Ruling, at 1 (A-

1363). The Bankruptcy Court concluded that if abandonment actually causes harm,

it is not because the property is a risk, but because government regulators did not act

to avoid the risk. See Oct. 16, 2020 Hrg. Tr. (Court Ruling), at 179:8–23 (A-1833)

(“You know, at the end of the day California considers this to be dangerous,

considers this to be extremely important . . . but if they’re unable to transfer this

property in the next two weeks, it’s because of their own bureaucracy or their own

                                          27
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 37 of 79 PageID #: 7457




inability to act; it’s not because of anything the debtors have done . . . so for that

reason, I think the key fact that I find, this is why the abandonment will be approved

is there’s no identifiable imminent threat to the public safety or to health of human’s

general safety.”).

      The Bankruptcy Court’s analysis misconstrues Midlantic’s first factor, which

addresses whether the property itself—in a static state—presents an imminent and

identifiable risk of harm to public health and safety. See supra at 28. Neither

Midlantic nor any other decision holds that an identifiable risk can be ignored merely

because a government regulator could intervene post-abandonment to address the

harm and preserve public health and safety. To the contrary, in Midlantic itself, the

Supreme Court held that abandonment was improper even though state regulators

expected to—and did—intervene upon abandonment to decontaminate the facility.

474 U.S. at 498 (finding abandonment improper where “[i]t became necessary for

New York to decontaminate the facility . . . at a cost of $2.5 million.”). Any other

conclusion would prove far too much, because government action to protect public

health and safety is almost always available—it is the most essential function of

government, after all. If the availability of government action to forestall harms from

a property means the property presents no risk of such harms, then Midlantic is

essentially a dead letter. By contrast, the decision makes perfect sense if its




                                          28
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 38 of 79 PageID #: 7458




“identifiable and imminent harm” factor is satisfied when the property itself presents

such a risk.

      Allowing debtors to abandon dangerous property that presents an imminent

and identifiable harm to public health and safety simply because a state government

exists and regulators could take action to protect the state’s citizens is entirely

inconsistent with Midlantic, ignores longstanding restrictions on a trustee’s power

to abandon property in violation of state health and safety laws, and sets a dangerous

precedent elevating the monetary interests of debtors and creditors over the much

broader interest in public health and safety.

      B.       The Bankruptcy Court’s Authorization of Abandonment is
               Factually Unsupported.
      In authorizing the Vernon Plant’s abandonment, the Bankruptcy Court

compounded its misapplication of Midlantic with factual conclusions unsupported,

and in many cases contradicted, by the evidence.

      The Bankruptcy Court initially found that the Vernon Plant’s abandonment

would not present an “identifiable imminent threat” on the curious basis that “the

entire property is not sort of a seething, glowing, toxic lead situation,” as if deadly

toxic threats exist only when they are visible to the naked eye. Oct. 16, 2020 Hrg.

Tr. (Court Ruling), at 178:3–5 (A-1832). To similar effect, the Court asserted that

lead is “not volatile . . . there’s no danger of fire” and “there’s no evidence that it’s

going to explode into flame.” Id. at 178:7–13 (A-1832). The Bankruptcy Court
                                           29
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 39 of 79 PageID #: 7459




eventually acknowledged that even invisible toxic material could be harmful,

conceding that lead dust at the Vernon Property “will cause long-term health effects

[that] are bad,” but it dismissed those effects because “the bad nature of the health

effects depends on how much you get over time, and it takes dosages over time to

accumulate.” Id. at 178:15–20 (A-1832). The Bankruptcy Court believed that “only

if you’re in the tent [ ] do you have to be in a respirator and Tyvek suit[,] [o]therwise,

people are walking the exterior of the site without respirators, people are operating

sprayers on site to spray the ground, to keep everything settled.” Id. at 177:21–178:3

(A-1831). As a result, the Bankruptcy Court concluded, “I don’t think any of that

indicates there’s an imminent immediate harm that is to the general public if [the

Vernon Plant] is abandoned.” Id. at 178:21–24 (A-1832).

      The Bankruptcy Court soon realized its initial findings were indefensible. In

a supplemental ruling issued the next morning, the Bankruptcy Court sought to

“clarify” its findings by largely contradicting them. Supplemental Ruling, at 1 (A-

1363). The Bankruptcy Court’s supplemental ruling now found “no question that the

Vernon site is dangerous and exposure to lead is highly dangerous.” Id. at 2 (A-

1364). The Court instead sought to shift focus away from the live risk presented by

the property itself. “The issue is not whether the lead at Vernon is dangerous,” the

Bankruptcy Court now asserted, “it is.” Id. Instead, the Bankruptcy Court now




                                           30
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 40 of 79 PageID #: 7460




emphasized, the risk is under control because “the site is constantly monitored, and

the dangerous polluted areas are contained.” Id.

      But the Supplemental Ruling still ignored that, even if public health risk are

currently being managed by the debtor, a court cannot simply dismiss those risks

because after abandonment government regulators are likely to assume management

responsibilities. The focus under Midlantic should be on the property itself.

      Further, and in any event, the evidentiary record does not establish that

existing containment efforts thus far have eliminated the risk. Contrary to the Court’s

findings, the record shows that (i) even lead contamination “contained” at low levels

has serious adverse health effects, (ii) the Vernon Plant’s most highly polluted areas

were only contained by a temporary structure that experienced several failures

during the Chapter 11 Cases, and (iii) the areas outside of the FEU contained high

concentrations of lead and required daily maintenance to prevent further migration

of those chemicals into the neighborhood and water supplies.

      First, the Bankruptcy Court’s initial finding that the Vernon Plant is not a

public health risk because it is not “glowing” or about to “explode into flame” were

clearly erroneous. In fact, the lead at present levels at the site poses major health

risks. Dr. Gina Solomon’s testimony at the hearing was clear and uncontested: even

low levels of lead exposure have serious health effects, and even trace amounts of

lead are toxic to the human body, causing increased blood pressure, triggering

                                          31
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 41 of 79 PageID #: 7461




cardiovascular and kidney disease, and impairing neurologic function. See Solomon

Decl. ¶¶ 13, 19-20 (A-1194); Oct. 15, 2020 Hrg. Tr. (Dr. Gina Solomon), at 241:7–

242:19 (A-1606). Lead’s negative effects on children and prenatal mothers are

severe, with even relatively low levels of exposure causing genetic damage that can

result in spontaneous abortion, low birth weight, reduced growth, and impaired

physical and social development (including intellectual deficits, diminished

academic abilities, attention deficit disorders, and behavioral problems). See

Solomon Decl. ¶¶ 16, 21 (A-1195); Oct. 15, 2020 Hrg. Tr. (Dr. Gina Solomon), at

242:24–244:17 (A-1607).

      Nowhere does Midlantic or any other decision suggest that such severe health

harms from a toxic substance can be ignored so long as it not volatile and likely to

burst into flame. To the contrary, Midllantic itself expressly recognizes that

“contamination of water supplies” and risk of “injury, genetic damage, or death

through personal contact”—exactly the problems lead dust creates—are sufficient to

preclude abandonment. Midlantic, 474 U.S. at 499 n.3.

      Second, the Bankruptcy Court erred in finding that the Vernon Plant presents

no health risk because “the polluted areas are contained.” Supplemental Ruling, at 2

(A-1364). The only “containment” measure is the FEU, and unrebutted testimony

demonstrated that the FEU is merely a temporary and highly unstable solution. The

FEU is a multi-story, tent-like structure consisting of scaffolding, trusses, and a

                                        32
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 42 of 79 PageID #: 7462




polyethylene barrier that surrounds the remnants of the building where most of the

battery recycling took place that protects the surrounding area. See Oct. 15, 2020

Hrg. Tr. (Eric Fraske), at 139:6–20 (A-1504). The FEU must be inspected daily

physically and by drone flight to locate and repair tears that occur frequently and

that, if left unrepaired, could result in leakage to the surrounding area. See id. at

141:1–19 (A-1506). Mr. Fraske, Exide’s resident engineer, testified that, on a weekly

basis, on-site staff have identified issues with the FEU seams coming loose and

needing to be re-taped or reinforced. See id. at 141:20–144:20 (A-1506). There have

also been several major tears in the FEU that required more serious repairs and

resulted in DTSC and the South Coast Air Quality Management District issuing

violations. See id. at 142:3–14 (A-1507). The FEU’s undisputed shortcomings

contradict the Bankruptcy Court’s conclusion that the Vernon Plant presents no

imminent danger because that the “dangerous polluted areas are contained.”

Supplemental Ruling, at 2 (A-1364).

      Third, the Bankruptcy Court clearly erred in holding that areas outside the

FEU are safe. The Bankruptcy Court relied solely on testimony that workers could

access the rest of the Vernon Plant site without specialized protective gear. But

undisputed testimony showed that such unprotected access is possible only because

of the temporary safety measures currently in place, in particular dust suppression

and air monitoring—safety measures that would cease immediately upon

                                         33
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 43 of 79 PageID #: 7463




abandonment. See Oct. 15, 2020 Hrg. Tr. (Eric Fraske), at 157:5–162:12 (A-1522).

In addition, the unrebutted testimony clearly demonstrated the dangers of the areas

of the Vernon Plant’s non-FEU areas. Mr. Fraske testified that the surface dust on

the site must be washed down with water twice daily to prevent fugitive dust

containing lead, arsenic, or other toxic substances from blowing off the property and

into the community. See id. at 148:7–15, 149:20–150:1 (A-1513). Without on-site

employees to spray the dust, turn on the water treatment system, and inspect the

system daily, the overflow from the on-site collecting pool would enter the

surrounding sidewalks and streets and eventually make its way into the Los Angeles

River. See id. at 150:19–151:11 (A-1515).

      What is more, even with these efforts, lead-contaminated dust has been

identified on the sidewalks surrounding the Vernon Plant, indicating that even on-

site vigilance and regular maintenance of the FEU is insufficient to contain the

harmful neurotoxins in and around the Vernon Plant. See id. at 151:12–156:2 (A-

1516). Undisputed evidence established that dust collected from seven locations at

the Vernon Plant—outside the FEU—showed lead levels up to 150 times higher than

the DTSC’s screening level for lead at industrial sites. See id. at 152:18–153:8 (A-

1517). Worse, Mr. Fraske testified that those samples were collected from locations

at the Vernon Plant that are not secured and can be accessed by construction workers

or others at the site. See id. at 154:23–155:5 (A-1519). He also testified that workers

                                          34
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 44 of 79 PageID #: 7464




entering those locations could disrupt the dust and that if they were not wearing a

respirator, there is a high likelihood they would inhale heavily contaminated lead

dust. See id. at 155:6–156:2 (A-1520). The dangers of lead contamination, in short,

pervade the site, including areas outside the FEU.

      The record thus shows, without ambiguity, that the Vernon Plant presents an

imminent danger to public health and safety—a danger that would be exacerbated

by abandonment. The prospect that regulators would intervene after abandonment to

address that danger has no bearing under Midlantic. What matters is that the property

itself present a serious risk, which makes abandonment illegal under state law,

thereby triggering the long-recognized restrictions on abandonment reaffirmed in

Midlantic.

II.   THE BANKRUPTCY COURT ERRED IN HOLDING THAT THE
      PLAN WAS PROPOSED IN GOOD FAITH.
      The Bankruptcy Court erred by holding that the Plan was proposed and

solicited in good faith. See Confirmation Order ¶¶ E and F (A-1219). Section

1129(a)(3) of the Bankruptcy Code requires a debtor to show that the plan has been

proposed in good faith and not by any means forbidden by law. A plan is proposed

in good faith only if it will “fairly achieve a result consistent with the objectives and

purposes of the Bankruptcy Code.” In re Combustion Eng’g, 391 F.3d 190, 247 (3d

Cir. 2004); see also In re Abbotts Dairies of Pa, Inc., 788 F.2d 143, 150 n.5 (3d Cir.

1986) (“For purposes of determining good faith under section 1129(a)(3) … the
                                           35
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 45 of 79 PageID #: 7465




important point of inquiry is the plan itself and whether such a plan will fairly

achieve a result consistent with the objectives and purposes of the Bankruptcy

Code). “[T]he Bankruptcy Code’s objectives include: giving debtors a fresh start in

life, discouraging debtor misconduct, the expeditious liquidation and distribution of

the bankruptcy estate to its creditors, and achieving fundamental fairness and

justice.” In re Am. Capital Equip., LLC, 688 F.3d 145, 157 (3d Cir. 2012). In

addition, courts have held that section 1129(a)(3) requires that a plan “(1) fosters a

result consistent with the Code’s objectives, (2) the plan has been proposed with

honesty and good intentions … and (3) there was fundamental fairness in dealing

with the creditors.” In re Genesis Health Ventures, Inc., 266 B.R. 591, 609 (Bankr.

D. Del. 2001). Finally, “good faith is to be determined by the totality of the

circumstances.” Azar v. Thgh Liquidating LLC (In re Thgh Liquidating LLC), 2020

WL 5409002, at *6 (D. Del. Sept. 9, 2020).

      Exide’s lack of good faith is evidenced by the Plan’s coercive provisions,

which were engineered to compel DTSC to elect treatment under the Plan identical

to the terms of a settlement DTSC previously rejected. Exide’s hurried proposal of

a Plan contingent on the abandonment of a property that presented clear imminent

and identifiable threats to the public safety and designed to coerce action from DTSC

is not a plan proposed in good faith.




                                         36
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 46 of 79 PageID #: 7466




      In considering the totality of the circumstances, it is clear that the Plan was

not proposed with “honesty, good intentions and a basis for expecting that a

reorganization can be effected with results consistent with the objectives and

purposes of the Bankruptcy Code.” In re Zenith Elecs. Corp., 241 B.R. 92, 107

(Bankr. D. Del. 1999). As a result, the Plan fails to satisfy the requirements of

Section 1129(a)(3) and the Bankruptcy Court clearly erred in confirming the Plan.

      A.     The Plan Is Inconsistent with the Bankruptcy Code’s Objectives.

      The Plan does not satisfy Section 1123(a)(3)’s requirements because it is

inconsistent with the Bankruptcy Code’s objectives. The Plan does not provide

Exide a fresh start in life; it authorizes the liquidation of Exide’s assets. The Plan

does not discourage Exide’s misconduct; it sanctions the impermissible Vernon

Plant abandonment, absolves Exide and numerous third-parties from untold causes

of action, and improperly compels DTSC to acquiesce to the terms of a rejected

settlement. While the Plan provides for the expeditious liquidation and distribution

of Exide’s assets to its creditors, the Plan does so by allowing secured creditors to

obtain valuable releases and injunctions without providing for the environmental

clean-up necessary to protect public health and safety.

      B.     The Plan Includes Coercive and Intentionally Punitive Provisions.
      The facts are clear: Exide hoped to resolve the Chapter 11 Cases through a

global settlement; when that global settlement failed, Exide quickly (and


                                         37
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 47 of 79 PageID #: 7467




impermissibly) amended the Plan to include provisions engineered to force DTSC

to accept the very settlement it rejected.7 These coercive and discriminatory

provisions evidence Exide’s lack of good faith and clearly demonstrate a lack of

honest and good intentions in effecting a reorganization consistent with the

Bankruptcy Code’s purposes.

      The Plan provides that the treatment of DTSC’s Claims is conditioned in the

first instance on the Bankruptcy Court finding that the Non-Consensual Releases are

valid; a condition outside DTSC’s control. Exide undoubtedly included that

provision to force DTSC to accept (or at least not contest) the Non-Consensual

Releases. This type of coercive provision is evidence of Exide’s bad faith and clearly

demonstrates Exide’s efforts to confirm a Plan contrary to the Bankruptcy Code’s

objectives.

      After the Bankruptcy Court approved the Non-Consensual Releases, the Plan

then impermissibly forced DTSC to choose between two unacceptable options:

(i) allow the Vernon Plant to be abandoned (with the unacceptable health

consequences for California citizens), or (ii) provide certain parties covenants not to


7
  Although Exide’s counsel claimed at the Confirmation Hearing that the Plan was
“not a scheme . . . that the debtors dreamed up overnight with the noteholders and
just imposed on parties,” Oct. 16, 2020 Hrg. Tr. at 56:18-20 (A-1710), he also
admitted that “California never approved [the settlement]” and argued that the
settlement structure should be imposed on DTSC through the Plan because
“somebody over there [at DTSC] thought it made some sense when we were going
through this process.” Oct. 16, 2020 Hrg. Tr. at 57:7-16 (A-1711).
                                         38
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 48 of 79 PageID #: 7468




sue and transfer the site to the Vernon Trust (ultimately placing the financial burden

of stabilizing the Vernon Plant on California taxpayers). Keenly aware of the risks

and danger that would result from abandonment and the favorable forum in which it

was trying its case, Exide (and other parties) weaponized abandonment following

DTSC’s rejection of the proposed settlement in an effort to compel DTSC to take

action. This clearly demonstrates that the Plan was not proposed with honest and

good intentions and lacks fundamental fairness in dealing with creditors.

       The Bankruptcy Court thus erred in approving a Plan that sought to compel

DTSC to accept the terms of a settlement through coercive and improper means.

III.   THE BANKRUPTCY COURT ERRED BY APPROVING THE
       OVERBROAD RELEASE AND INJUNCTION PROVISIONS.
       The Plan contains overbroad releases, injunctions, and discharge provisions

that the Bankruptcy Court should not have approved. The Plan purports to provide

various third parties with releases from (i) claims held by other third parties, and

(ii) claims held by Exide. Both are impermissible and warrant reversal of the

Confirmation Order. In addition, the injunctions are overbroad and provide a de facto

discharge of liability, in direct contravention of Bankruptcy Code Section 1141.

       A.    The Bankruptcy Court Inappropriately Approved Non-
             Consensual Releases.
       The Bankruptcy Court erred in finding that the Non-Consensual Releases

were justified. Bankruptcy Code Section 524(e) provides that any “discharge of a


                                         39
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 49 of 79 PageID #: 7469




debt of the debtor does not affect the liability of any other entity on, or the property

of any other entity for, such debt.” 11 U.S.C. § 524(e); see also Gillman v. Cont’l

Airlines (In re Cont’l Airlines), 203 F.3d 203, 211 (3d Cir. 2000) (discharge of debtor

does not relieve non-debtors of liabilities). Although the Third Circuit has not barred

non-consensual third-party releases, it has recognized that debtors seeking such

releases must meet “exacting standards,” and courts approving such releases must

“do so with caution.” In re Millennium Lab Holdings II, LLC, 945 F.3d 126, 139 (3d

Cir. 2019) (“Millennium II”). Specifically, debtors seeking non-consensual third-

party releases must prove both “fairness” and “necessity to the reorganization,” and

the Bankruptcy Court must make specific factual findings supporting such

conclusions. Continental, 203 F.3d at 214.

      Further, “even if the threshold Continental criteria of fairness and necessity

for approval of non-consensual third-party releases were marginally satisfied . . . the

broader context of the Continental discussion” provides that such releases should

only be approved in the “context of extraordinary cases.” In re Genesis Health

Ventures, Inc., 266 B.R. at 608; see also In re Wash. Mut., Inc., 442 B.R. 314, 351

(Bankr. D. Del. 2011) (“While the Third Circuit has not barred third party releases,

it has recognized that they are the exception, not the rule.”) (citing In re Cont’l

Airlines, 203 F.3d 212).




                                          40
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 50 of 79 PageID #: 7470




      Here, the Bankruptcy Court justified the Non-Consensual Releases as

necessary by suggesting that the Plan was some sort of a “hybrid”

reorganization/liquidation plan. In doing so, the Bankruptcy Court seemed to be

trying to avoid the obvious conclusion that where the debtors are liquidating, non-

consensual third-party releases are, by definition, not necessary for reorganization

because there is no reorganization. See In re Wash. Mut., 442 B.R. at 352 (citing,

e.g., In re Nickels Midway Pier, LLC, 2010 WL 2034542, at *13 (Bankr. D.N.J. May

21, 2010)).

      But the Bankruptcy Court’s attempt to characterize the plan as a “hybrid” is

contrary to law. In the Third Circuit, courts must look to the plan and the stated

intentions of the debtor when determining whether a plan effects a liquidation or a

reorganization. See Matter of Penn Cent. Trasp. Co., 944 F.2d 164, 169 (3d Cir.

1991) (noting that the plan stated the debtor would continue in existence and did not

provide for liquidation, and the debtor represented to the IRS under oath that it had

no intention to liquidate in determining the proceeding was a reorganization); see

also In re Erie Lackawanna Ry. Co., 803 F.2d 881, 884 (6th Cir. 1986) (relying on

debtor’s characterization of the plan as a liquidating plan in finding it effected a

liquidation). Exide’s own statements indicate its clear intention to liquidate rather

than reorganize. See Oct. 16, 2020 Hrg. Tr. 45:21–46:2 (A-1699) (“the reality that

must be accepted, Your Honor, that the debtors are liquidating. Period, full stop.

                                         41
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 51 of 79 PageID #: 7471




There will be no more Exide very soon, one way or another, Your Honor. And let

me be clear about this.”). Those statements are consistent with the general meaning

of a liquidation, as articulated by the Seventh Circuit: “Liquidation in or out of

bankruptcy means the end of a corporation’s existence,” including where “a firm

may sell its assets as a going concern, then distribute the proceeds to its

creditors . . . and dissolve.” Maytag Corp. v. Navistar Intern. Transp. Corp., 219

F.3d 587, 591 (7th Cir. 2000). This is precisely what Exide did here. Exide is not

emerging as a reorganized business. The Plan results in the sale of all Exide’s

operating businesses, the transfer or abandonment of all contaminated property, and

the wind-down of the remaining entities. And this was always Exide’s expressed

intent since the beginning of its Chapter 11 Cases. See Disclosure Statement, at 24

(A-0620) (“the Debtors did not commence these Chapter 11 Cases with the intent to

pursue a recapitalization transaction and emerge from the Chapter 11 Cases as a

reorganized business. On the contrary . . . the Debtors’ intent was to liquidate”).

      Even if the Plan were somehow a reorganization plan, the Non-Consensual

Releases would still be improper because the Plan provides DTSC with inadequate

consideration given the potential value of DTSC’s claims against the Consenting

Creditors. While the Bankruptcy Court believed that “[t]here is also a lot of value

being provided in exchange for receipt of the releases,” Oct. 16, 2020 Hrg. Tr. (Court

Ruling), at 181:18-20 (A-1835), DTSC will actually receive only approximately

                                          42
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 52 of 79 PageID #: 7472




$2.59 million under the Plan—the same amount that DTSC rejected under Exide’s

proposed settlement—while being restrained from pursuing claims against the

Consenting Creditors that DTSC believes to be worth in excess of $100 million. See

Cope Decl. ¶ 42 (A-0906) (“DTSC estimates that future closure and on-site

corrective action costs at the Vernon Plant to complete all phases of the Closure Plan

will total approximately $145 million[.]”). That de minimis consideration is not

nearly sufficient to justify imposing the Non-Consensual Releases on DTSC and

preventing California from pursuing claims against those individuals and entities

responsible for bankrolling and profiting from Exide’s devastating environmental

harm. See In re Medford Crossings North, LLC, 2011 WL 182815, at *19 (Bankr.

D.N.J. Jan. 20, 2011) (“Despite the legitimate goals of the Plan and the necessity of

the Member Contributions to fund it, this Court cannot ignore the fact that there is

inadequate consideration” because “the parties that would be restrained from

proceeding against the Third Party Releasees are receiving little or no distribution

under the Plan and would be precluded from asserting their claims against the

Releasees.”).

      The Ad Hoc Group and Exide engineered the approximately $2.59 million

payment to DTSC to flow through numerous parties in a transparent effort to

“legitimize” the improper releases. The payment comes from the Transferred

Entities and is funded by a loan from the Consenting Creditors to the Transferred

                                         43
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 53 of 79 PageID #: 7473




Entities. It was clear error for the Bankruptcy Court to conclude that this de facto

purchase of a release was sufficient to justify the Non-Consensual Releases of

numerous third parties.

      The Bankruptcy Court exacerbated its error by ignoring the Third Circuit’s

statements in Continental that non-consensual, third-party releases should be

approved only in extraordinary cases. There is nothing extraordinary about this

liquidation case in which Exide is selling its European/ROW business, winding

down its U.S. operations, and setting aside a paltry $10 million to address

environmental claims. There are dozens, if not hundreds, of industrial companies

that have gone through analogous bankruptcy proceedings. Indeed, the Bankruptcy

Court itself did not identify anything particularly extraordinary about this case.

Instead, the Bankruptcy Court made clear that it does not view Continental as

establishing a particularly demanding standard for granting non-consensual releases,

observing that “if you were to look at cases nationwide, [non-consensual, third-party

releases] are extraordinary,” but “[w]hen you look at cases in Delaware, somehow

they don’t feel so extraordinary, because . . . it happens so often” and “the fact is we

get extraordinary cases, and this is an extraordinary case . . . .” Oct. 16, 2020 Hrg.

Tr. (Court Ruling), at 181:3-11 (A-1835). But the Bankruptcy Court’s ipse dixit does

not make it so.




                                          44
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 54 of 79 PageID #: 7474




      The Bankruptcy Court also ignored the Third Circuit’s admonition in

Continental that the approval of non-consensual third-party releases must be based

on specific factual findings. The uncontroverted evidence demonstrated that Exide’s

claims investigation was limited in scope and did not include environmental claims.

See Oct. 15, 2020 Hrg. Tr. (Harvey Tepner), at 112:14–19 (A-1477) (“The

subcommittee did not investigate whether the debtors had environmental claims

against the consenting creditors; is that correct? A. We did not do that specific

investigation.”). Absent any investigation of potential environmental claims against

the Consenting Creditors—who were among the beneficiaries of the third-party

releases—neither Exide nor the Bankruptcy Court had any basis to conclude that the

Non-Consensual Releases were fair or that DTSC received adequate consideration.

      Finally, courts in the Third Circuit have held that if the Continental standard

is not satisfied, “any third party release is effective only with respect to those who

affirmatively consent to it by voting in favor of the Plan and not opting out of the

third party releases.” In re Wash. Mut., 442 B.R. at 355; see also In re Emerge

Energy Servs. LP, 2019 WL 7634308, at *18 (Bankr. D. Del. Dec. 5, 2019) (holding

that, absent the satisfaction of the Continental standard, a third-party release is only

enforceable against those who affirmatively consent). Because Exide has not

satisfied Continental, the Plan must offer DTSC and all other similarly situated




                                          45
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 55 of 79 PageID #: 7475




creditors the option to opt out of the Non-Consensual Releases. The Plan fails to do

so and was thus improperly confirmed.

      B.     The Bankruptcy Court Erred in Approving Overly Broad Exide
             Releases.

      Under Section 10.5 of the Plan, the Bankruptcy Court authorized extremely

broad releases to, among other entities, (i) Exide, (ii) each of the Consenting

Creditors, (iii) the Europe/ROW Purchaser, (iv) the Transferred Entities, (v) each of

the DIP Lenders and the DIP Agent, (vi) the Creditors’ Committee, and (vii) all of

the Related Parties of each of the foregoing entities. See Plan § 10.5 (A-1343). The

Bankruptcy Court summarily found that these releases were “an essential component

of the Plan and appropriate” because, among other reasons, Exide and the Creditors’

Committee investigated relevant claims, all other parties in interest (other than

DTSC) consented to the releases, and the releases otherwise confer substantial

benefits on Exide’s estates. Confirmation Order ¶ I(i) (A-1220).

      The Bankruptcy Court’s findings, however, are contrary to the testimony

presented at the Confirmation Hearing and an abuse of discretion of the factors

considered in determining the fairness of a debtor’s release of non-debtor parties.

“Determining the fairness of a plan which includes the release of non-debtors

requires the consideration of numerous factors and the conclusion is often dictated

by the specific facts of the case.” In re Wash. Mut., Inc., 442 B.R. at 345. Courts in

the Third Circuit consider five factors in determining whether a debtor’s release of
                                         46
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 56 of 79 PageID #: 7476




a non-debtor is appropriate under a plan: (i) an identity of interest between the debtor

and non-debtor such that a suit against the non-debtor will deplete the estate’s

resources; (ii) a substantial contribution to the plan by the non-debtor; (iii) the

necessity of the release to the reorganization; (iv) the overwhelming acceptance of

the plan and release by creditors and interest holders; and (v) the payment of all or

substantially all of the claims of the creditors and interest holders under the plan. See

In re Wash. Mut., 442 B.R. at 346; In re Zenith Elecs. Corp., 241 B.R. at 110; In re

Exide Techs., 303 B.R. 48, 71-72 (Bankr. D. Del. 2003).

      Despite the Bankruptcy Court’s conclusory findings, Exide failed to

demonstrate that the releases in Section 10.5 satisfy any of these factors. First,

permitting DTSC to pursue environmental claims against the Released Parties would

not deplete the estate’s resources. Second, none of the Released Parties provided a

“substantial contribution” to the Plan. Rather, a limited subset provided de minimis

consideration ($2.5 million8) in a transparent attempt to purchase releases that would

shield them from liability well in excess of their contributions, while the other

Released Parties provided no contribution at all. Third, although the Bankruptcy

Court found that the releases were necessary to the reorganization—including

consummation of the Global Settlement, see Confirmation Order ¶ I(i) (A-1220)—



8
 The other $7.5 million provided by a subset of Release Parties was contributed in
exchange for voluntary releases from the Settling Governmental Authorities.
                                        47
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 57 of 79 PageID #: 7477




the facts showed that the Global Settlement was part of Exide’s liquidation strategy;

not its reorganization. Fourth, there was no overwhelming acceptance of the Plan.

The only classes that voted to accept the Plan are controlled by the Consenting

Creditors. All other classes—including the Environmental NPP Claims and the

General Unsecured Claims—were deemed to reject the Plan. Finally, the Plan’s

meager distribution to General Unsecured Claims and Environmental NPP Claims

does not come close to payment of all or substantially all of the claims of Exide’s

creditors and interest holders—specifically, DTSC will only receive approximately

$2.6 million on account of its claims that exceed $100 million.

      In light of the foregoing, the Bankruptcy Court erred in granting the Releases

by Exide in Section 10.5, which warrants reversal of the Confirmation Order.

      C.     The Bankruptcy Court Erred in Approving the Plan’s Injunction
             Provisions, Which Are Overly Broad and Impermissibly Operate
             as a Discharge of Exide and Third Parties.
      The Confirmation Order makes no factual findings regarding the propriety of

the Plan’s injunction provisions under Section 10.3. The Bankruptcy Court simply

approved them. See Confirmation Order ¶ 54 (A-1266). In the context of a

liquidating Plan, however, the injunction provisions amount to an impermissible

discharge that the Bankruptcy Court should have denied.

      Bankruptcy Code Section 1141(d)(3) bars the discharge of a debtor that

liquidates substantially all property of its estate, does not engage in business after


                                         48
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 58 of 79 PageID #: 7478




consummation of a Chapter 11 plan, and would be denied a discharge under

Bankruptcy Code Section 727(a). Through the Chapter 11 Cases, Exide sold

substantially all of its assets, sought the confirmation of a liquidating plan and,

following the Effective Date, ceased conducting business. In these circumstances,

Exide is not allowed a discharge.

      Exide improperly effected a discharge through the Plan’s overly broad

injunction provisions in Sections 10.3(b)-(d). This sort of injunction is

“inappropriate as applied to the Debtors because a liquidating Chapter 11 plan may

not provide for the discharge of the debtor.” In re Bigler LP, 442 B.R. 537, 545

(Bankr. S.D. Tex. 2010); see also In re Global Indus. Techs., Inc., 645 F.3d 201, 206

(3d Cir. 2011) (en banc) (explaining that suit injunctions must be “both necessary to

the reorganization and fair”).

      Section 10.3’s injunction provisions are unfairly broad. Section 10.3(b)

provides that any entity that held Claims against Exide (along with any affiliate of

the entity that held such Claims) are permanently enjoined with respect to any Claim

or Cause of Action that is treated by the Plan from, among other things,

(i) commencing or continuing any action against or that affects Exide, the Wind-

Down Estates, the GUC Trust, the Consenting Creditors, the Transferred Entities or

the property of any such entity, (ii) enforcing, collecting or otherwise recovering

against Exide, the Wind-Down Estates, the Trustees, the Consenting Creditors, the

                                         49
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 59 of 79 PageID #: 7479




Europe/ROW Purchaser, and the Transferred Entities, or the property of such

entities, or (iii) acting or proceeding in any manner, in any place, that does not

conform to or comply with the provisions of the Plan. See Plan § 10.3(b) (A-1342).

      This injunction would result in the discharge of Exide, the Wind-Down

Estates, the Trustees, Consenting Creditors, the Europe/ROW Purchaser, the

Transferred Entities, the Environmental Response Trust, the Vernon Environmental

Response Trust, and the Frisco CDC from any Claim, Interest, or Cause of Action

that was or that could be treated by the Plan. See Plan § 10.3(b) (A-1342). The

injunction’s scope is far too broad: it not only effectuates an improper discharge of

Exide, but also impermissibly seeks to insulate non-debtor third parties not entitled

to such protection.

      The injunctions are neither necessary to the reorganization nor fair, and

therefore, should not have been approved. The record is devoid of evidence

demonstrating either the “necessity” or “fairness” of the injunction provision.9

Instead, Exide argued that the “Injunction Provision is also necessary to the

distribution scheme in the [Plan]. This is a liquidating plan. In order for assets to be

distributed pursuant to the Plan, the assets of the Debtors estates must be protected




9
  Exide submitted testimony as to the releases, but that testimony does not address
the injunctions contained in the Plan.
                                        50
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 60 of 79 PageID #: 7480




against an attempt by a creditor to obtain more than its entitlement under the Plan.”

Confirmation Brief ¶ 125 (A-0984).

      Even if the injunctions were necessary for the Plan’s distribution scheme, that

fact would not itself establish that the injunction provision is fair or appropriate. In

fact, the provision is not fair or appropriate; it is the product of Exide’s secured

creditors (who are also controlling equity holders) leveraging their position to

demand, and thereby compel Exide to argue the necessity of, overly broad injunctive

provisions.

IV.   THE PLAN FAILS TO PROVIDE THE SAME TREATMENT FOR
      EACH CLAIM OR INTEREST WITHIN A PARTICULAR CLASS IN
      VIOLATION OF BANKRUPTCY CODE SECTION 1123(a)(4).

      The Bankruptcy Court erred in approving a Plan that violated Section

1129(a)(1) of the Bankruptcy Code. Rather than include specific findings on Section

1129(a) in the Confirmation Order, the Bankruptcy Court merely stated that, other

than the abandonment and Non-Consensual Releases issues, “all the rest of the

[1129(a) factors] are not challenged, they’re all clearly in place.” Oct. 16, 2020 Hrg.

Tr. (Court Ruling), at 183:15–22 (A-1837). The Bankruptcy Court relied on Exide’s

confirmation brief to “find all those factors are satisfied,” but did not specify the

basis for its conclusory determination. Id. at 183:22–184:1 (A-1837). This summary

statement is insufficient to dispel DTSC’s clearly articulated objections in the

Confirmation Objection.


                                          51
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 61 of 79 PageID #: 7481




      Bankruptcy Code Section 1129(a)(1) provides that a court may confirm a plan

of reorganization only if “[t]he plan complies with the applicable provisions of this

title.” See 11 U.S.C. § 1129(a)(1). The phrase “applicable provisions” includes

Bankruptcy Code Sections 1122 and 1123, which govern the classification of claims

and interests and the contents of a plan of reorganization. See, e.g., Kane v. Johns-

Mansville Corp., 843 F.2d 636, 648-49 (2d Cir. 1988); In re S&W Enterprise, 37

B.R. 153, 158 (Bankr. N.D. Ill. 1984) (“An examination of the Legislative History

of [Section 1129(a)(1)] reveals that although its scope is certainly broad, the

provisions it was most directly aimed at were Sections 1122 and 1123.”).

      The Plan fails to satisfy the requirements of Section 1123(a)(4), which

mandates that a chapter 11 plan:

             provide the same treatment for each claim or interest of a
             particular class, unless the holder of a particular claim or
             interest agrees to a less favorable treatment of such
             particular claim or interest.
11 U.S.C. § 1123(a)(4).

      The tenet of equality of treatment codified in Section 1123(a)(4) is a critical

component of the Bankruptcy Code. See In re Combustion Eng’g, Inc., 391 F.3d at

239 (“Equality of distribution among distribution among creditors is a central policy

of the Bankruptcy Code.”). While Section 1123(a)(4) does not require precise

equality—only approximate equality—differences in the distributions and other

procedural variations that produce a substantive difference in the opportunity to
                                         52
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 62 of 79 PageID #: 7482




recover violate Section 1123(a)(4). See In re W.R. Grace & Co., 729 F.3d 311, 327

(3d Cir. 2013); In re Dow Corning Corp., 280 F.3d 648, 660 (6th Cir. 2002) (holding

that a difference in the procedural protections offered to certain claimants violated

Section 1123(a)(4) because some claimants were “accorded far more effective

recovery rights” than others).

      The Plan clearly—by design—failed to satisfy Section 1123(a)(4). The Plan

provides different and less favorable treatment to members of Class 8 based on

whether such claim holder is a Global Settlement Party. In one scenario, DTSC

receives nothing while all other Class 8 Claims receive their share of the

Environmental Global Settlement Payment ($7.4 million) and any residual value in

the Environmental Response Trust. In all other scenarios, the Plan allocates

approximately 25.8% of the total consideration provided for the benefit of

Environmental NPP Claims to the Vernon Plant and the other 74.2% to the other

Non-Performing Properties. Exide admits that this allocation was not based upon a

pro rata distribution of Class 8 claims, see Oct. 15, 2020 Hrg. Tr. (Roy Messing), at

58:19-23 (A-1423) (“Q. You can’t tell me if that $2.6 million . . . is the equivalent

of DTSC’s pro rata share of distributions in its class, can you? A. No, I can’t.”), even

though by Exide’s own calculation the cost to remediate the Vernon Plant amounts

to approximately 44% of the total liabilities associated with all Non-Performing




                                          53
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 63 of 79 PageID #: 7483




Properties.10 Exide stipulated in connection with the Confirmation Hearing that the

allocation to Claims within Class 8 was based on an allocation developed by the

United States Department of Justice, not the amount of such Claims. See DTSC’s

Rule 30(b)(6) Notice ¶ 4 (A-1214) (“Debtors had no role in establishing, and did not

know the basis for, the Plan’s allocation of funding for Debtors’ environmental

liabilities at the Non-Performing Properties (as defined in the Plan), including the

allocation for the Vernon Non-Performing Property.”). There is no basis for the Plan

to impose an allocation on creditors within a Class because Exide abdicated the

allocation of recoveries to a creditor.

      Exide argued that DTSC was offered the same treatment opportunity as all

other Class 8 creditors: “[A]ccept the Global Settlement and its benefits or reject it

and the Debtors will seek to abandon the applicable NPP location.” See

Confirmation Brief ¶ 198 (A-1014). While parties are free to compromise their

claims and accept less favorable treatment under a plan, Section 1129(a)(4) prevents

debtors from providing more favorable treatment to a subset of a class of creditors.

The assertion that the Plan offered DTSC the opportunity to participate in the

Environmental NPP Trust, and therefore DTSC’s treatment “is of its own making”




10
   At filing, Exide estimated it would spend a total of $200 million on remediation
at the Non-Performing Properties over the next five years, including $88 million (or
44%) at the Vernon Plant. See First Day Decl. ¶¶ 72, 74 (A-0029).
                                          54
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 64 of 79 PageID #: 7484




is clearly wrong. Confirmation Brief ¶ 203 (A-1016). The Bankruptcy Court’s

reliance on this inaccurate (at best) or misleading (at worst) assertion to confirm the

Plan is a clear factual error that this Court must reverse.

      Exide also incorrectly stated the law in arguing that the Bankruptcy Code

contains “no requirement … that a settlement payment or substantial contribution

made by a third party to resolve a unique dispute be offered in equal or pro-rated

amounts for similarly situated creditors.” Confirmation Brief ¶ 200 (A-1015). The

Third Circuit made clear that equal treatment among creditors means that “all class

members’ claims must be of ‘equal value’ through the application of the same pro

rata distribution or payment percentage procedures to all claims.” In re W.R. Grace

& Co., 475 B.R. 34, 121 (D. Del. 2012). Here, DTSC will not receive equal treatment

from the Global Settlement Payments allocated to Class 8 because the distributions

will not be pro rata among all Class 8 members, as Exide admitted at the

Confirmation Hearing. This misapplication of law and facts justifies a reversal of

the Confirmation Order.

      Finally, the releases in the Plan treat California differently. The Non-

Consensual Releases expressly apply to “all California state governmental agencies

that . . . have jurisdiction regarding the enforcement of Environmental Laws.” Plan

§ 10.6(f)   (A-1343).     This   seemingly     includes       (i) health   care   agencies

(“Environmental Laws” includes laws regarding “human health”), (ii) regional

                                          55
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 65 of 79 PageID #: 7485




hybrid state-and-local agencies, or (iii) police and other pure law enforcement

agencies whose jurisdictions include environmental Claims. Exide’s justification for

adding this broader release is that California “is unique in that environmental

authority is more widely dispersed across multiple state agencies . . . [such that]

another agency with similar or overlapping jurisdiction could bring the very actions

that the releases aimed to prohibit.” Confirmation Brief ¶ 205 (A-1017). While other

states’ agencies identified themselves as the agencies with principal responsibility

for regulating the Non-Performing Properties, none claim to be the only agency that

regulates the Non-Performing Properties. The Bankruptcy Court, therefore, should

at the very least have tailored the releases to be consistent; it did not. As a result, the

Plan clearly fails the mandate of Section 1123(a)(4).

V.    THIS APPEAL IS NOT EQUITABLY MOOT.

      It is well-established that “[f]ollowing confirmation of a reorganization plan

by a bankruptcy court, an aggrieved party has the statutory right to appeal the court’s

rulings.” Semcrude, 728 F.3d at 320. “Once there is an appeal, there is a virtually

unflagging obligation of federal courts to exercise the jurisdiction conferred on

them.” Id. Here, DTSC seeks the Court’s review of the Confirmation Order, which

the Court is obligated to hear absent exceptional circumstances.

      Despite DTSC’s properly noticed appeal, Exide has indicated that it intends

to move to dismiss this appeal based on equitable mootness. See Proposed


                                            56
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 66 of 79 PageID #: 7486




Scheduling Order, dated December 9, 2020 [D.I. 40]. Equitable mootness is “a

judge-made abstention doctrine that allows a court to avoid hearing the merits of a

bankruptcy appeal because implementing the requested relief would cause havoc.”

Semcrude, 728 F.3d at 317. Because refusing to entertain the merits of an appeal

“should be the rare exception and not the rule,” id. at 321, “[t]he party seeking to

invoke the doctrine bears the burden of overcoming the strong presumption that

appeals from confirmation orders of reorganization plans—even those not only

approved by confirmation but implemented thereafter . . . —need to be decided.”

Tribune, 799 F.3d at 277–78. Because of the critical public policy issues at stake

here and Exide’s inability to overcome the strong presumption against abstention,

the Court should hear the merits of this appeal and deny any dismissal based on

equitable mootness.

      A.     Equitable Mootness Should Not Be Applied Where Critical Public
             Policy Issues Are at Stake.
             1.    The Merits of the Appeal Should Be Heard to Address Critical
                   Issues of Public Health, Safety and Welfare.

      The Third Circuit has consistently held that “equitable mootness is a narrow

doctrine by which an appellate court deems it prudent for practical reasons to forbear

deciding an appeal.” In re Allied Nevada Gold Corp., 725 Fed.Appx. 144, 149 (3d

Cir. 2018) (internal citation omitted). Given its limited purpose, courts apply the

equitable mootness doctrine “with a scalpel rather than an axe,” such that “a court


                                         57
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 67 of 79 PageID #: 7487




may fashion whatever relief is practicable instead of declining review simply

because full relief is not available.” Tribune, 799 F.3d at 278; see also In re Cont’l

Airlines, 91 F.3d at 571 (Alito, J. dissenting) (noting that equitable mootness is “a

federal common law rule designed to promote certain policies of Chapter 11 of the

Bankruptcy Code[.]”). Because of “its judge-made origin, coupled with the

responsibility of federal courts to exercise their jurisdictional mandate,” the Third

Circuit has admonished courts “to proceed most carefully before dismissing an

appeal as equitably moot.” Semcrude, 728 F.3d at 318. Given the public health,

safety and welfare of thousands of California’s citizens implicated here, DTSC’s

appeal must not be dismissed as equitably moot.

      While the fundamental purpose of reorganization is to prevent a debtor from

liquidating, “[t]he Bankruptcy Code does not authorize free-wheeling consideration

of every conceivable equity, but rather only how the equities relate to the success of

the reorganization,” N.L.R. v. Bildisco & Bildisco, 465 U.S. 513, 527 (1984), and

“Congress has repeatedly expressed its legislative determination that the trustee is

not to have carte blanche to ignore nonbankruptcy law.” Midlantic, 474 U.S. at 502.

While the Bankruptcy Code promotes a public policy “favoring the finality of

bankruptcy decisions,” Semcrude, 728 F.3d at 317, it also recognizes exceptions

when issues of public health, safety, and welfare are involved. See, e.g., 11 U.S.C.

§ 362(b)(4) (providing an explicit exception to the automatic stay when a

                                         58
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 68 of 79 PageID #: 7488




governmental unit exercises its “police or regulatory power”); see also In re W.R.

Grace & Co., 412 B.R. 657, 663 (D. Del. 2009) (finding that governmental actions

taken for the “protection of public health and safety or welfare” are exercises of

“police or regulatory power”).

      Environmental creditors and regulators, such as DTSC, rely on well-

recognized limitations on a debtor’s ability to take action. The Bankruptcy Court’s

failure to yield to, or even seriously consider, those limitations are a substantial

aspect of this appeal. Denying an environmental creditor a fair review of a

Bankruptcy Court’s myopic focus on a debtor’s reorganization, while disregarding

critical non-bankruptcy law and well-recognized limitations set forth in the

Bankruptcy Code, will upend the carefully constructed balance of competing public

policy interests constructed by Congress. Therefore, the narrow doctrine of equitable

mootness should not prevent an examination of the Bankruptcy Court’s failure to

recognize the limitations of its power to authorize the Vernon Plant’s abandonment

or to otherwise approve the Plan.

             2.    Failure to Consider the Merits of this Appeal Would Promote
                   Unlawful Plan Provisions Without Any Meaningful Appellate
                   Review.

      As the Third Circuit has recognized, “[p]reserving the finality of plan

confirmation to encourage parties to move forward with plan execution justifies

forbearing the exercise of jurisdiction only where precluding the appeal will prevent


                                         59
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 69 of 79 PageID #: 7489




a perverse outcome.” Semcrude, 728 F.3d at 326. A successful appeal here, far from

producing a “perverse outcome,” will only ensure that Exide and its creditors do not

benefit from Plan provisions to which they are not lawfully entitled and could never

have obtained without DTSC’s consent. It will also ensure that future debtors do not

employ Exide’s coercive tactics in violation of the Bankruptcy Code’s good faith

requirements. Accordingly, any finality interests raised by Exide cannot justify this

Court declining to hear the merits of DTSC’s appeal.

      In addition, the limited time between the Confirmation Order’s entry and the

Effective Date militates in favor of hearing the merits of this appeal despite the fact

that DTSC was not able to obtain a stay pending appeal. The Third Circuit has

repeatedly held that “neither the Bankruptcy Code nor any other statute predicates

the ability to appeal a bankruptcy court’s ruling on obtaining a stay.” See, e.g.,

Semcrude, 728 F.3d at 322-23 (holding that appeal from confirmation order was not

equitably moot even though the appellant never even sought a stay); In re

Philadelphia Newspapers, LLC, 690 F.3d 161, 169 (3d Cir. 2012) (holding that

where, as here, the relief requested by the appellant does not threaten the existence

of a consummated plan, failure to obtain a stay does not weigh heavily in favor of

equitable mootness finding). And where a stay is offered on the condition of posting

bond, a court will only find equitable mootness “not unfair” where the objector

“effectively chose to risk a finding of equitable mootness and implicitly decided that

                                          60
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 70 of 79 PageID #: 7490




an appeal with a stay conditioned on any reasonable bond amount was not worth it.”

Tribune, 799 F.3d at 282.

      That is not the case here. DTSC sought a stay of the Confirmation Order from

the Bankruptcy Court at the Confirmation Hearing, which was denied on the record.

Two days later, DTSC sought a stay of the Confirmation Order from this Court,

which was also denied. Given that there were only 10 days between the Confirmation

Order’s entry (October 16) and the Effective Date (October 26), DTSC made every

effort to seek stay relief. And, a bond was never at issue. Under these circumstances,

appealing either court’s refusal to grant a stay would have been a fruitless exercise—

and Exide knows it. Therefore, as a matter of public policy, this Court should hear

the merits of this appeal because dismissal would rubber stamp Exide’s coercive

tactic of ramming an unlawful Plan through the confirmation process without any

meaningful opportunity for appellate review. Such a result would encourage future

debtors to follow Exide’s improper blueprint. For these reasons, this appeal should

not be dismissed as equitably moot.

      B.     Exide Cannot Overcome the Strong Presumption Against
             Applying Equitable Mootness in this Case.

      In determining whether an appeal is equitably moot, the Court must undertake

a two-part inquiry: “(1) whether a confirmed plan has been substantially

consummated; and (2) if so, whether granting the relief requested in the appeal will

(a) fatally scramble the plan and/or (b) significantly harm third parties who have
                                         61
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 71 of 79 PageID #: 7491




justifiably relied on plan confirmation.” Millennium II, 945 F.3d at 140 (quoting

Tribune, 799 F.3d at 278). DTSC does not dispute that the Plan has been

substantially consummated: since becoming effective on October 26, 2020, many

of the transactions contemplated thereunder have been completed. But substantial

consummation alone is not sufficient to warrant a finding of equitable mootness. In

cases “where relief would neither fatally scramble the plan nor significantly harm

the interests of third parties who have justifiably relied on plan confirmation, there

is no reason to dismiss as equitably moot an appeal of a confirmation order for a plan

now substantially consummated.” Tribune, 799 F.3d at 278. Moreover, Exide cannot

merely speculate as to potential harms, but must demonstrate that “granting relief on

appeal [would] be almost certain to produce a perverse outcome—chaos in the

bankruptcy court from a plan in tatters and/or significant injury to third parties.”

Semcrude, 728 F.3d at 320. (internal citation omitted). Exide cannot meet this

burden.

             1.    The Relief Sought Would Not “Fatally Scramble” the Plan.

      In determining whether the relief sought by an appellant would fatally

scramble a plan, courts generally “look to whether granting relief will require

undoing the plan as opposed to modifying it in a manner that does not cause its

collapse.” Semcrude, 728 F.3d at 321. The primary reason for avoiding a plan’s

“collapse” in the context of equitable mootness is to preserve the debtor’s ability to


                                         62
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 72 of 79 PageID #: 7492




survive as a going concern. For example, in Tribune, the Third Circuit found that the

appeal would fatally scramble the plan because it “would knock the props out from

under the authorization for every transaction that has taken place” and “returning to

the drawing board would at a minimum drastically diminish the value of new

equity’s investment” in the restructured company. Tribune, 799 F.3d at 281.

Similarly, in Millennium, the Third Circuit found that the challenged provisions of

the plan “served as the cornerstone of the reorganization and, hence, of Millennium’s

corporate survival.” Millennium II, 945 F.3d at 141 (further finding the provisions

to be “essential to obtain the payment that allowed Millennium’s survival”), 143

(noting that undoing the plan’s releases would also undo “the very payment on which

Millennium’s viability as a going concern depended”).

      But this is not a reorganization case. The Plan’s substantial consummation

will not result in Exide continuing its business as a going concern. Rather, as

discussed above, the Plan is a liquidation of Exide’s assets. See supra at 45-47. As

such, undoing the Plan here will not collapse a value-maximizing reorganization;

there would be no scrambling of a “lender and equity base [that] has changed

dramatically” or unwinding of substantial commercial transactions with hundreds of

new counterparties. Millennium II, 945 F.3d at 141.

      Even if modifying the Confirmation Order would change the specific terms of

the Plan, it would not “fatally scramble” it. As discussed above, Exide improperly

                                         63
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 73 of 79 PageID #: 7493




used the Plan to impose the Global Settlement on DTSC, including improper releases

and other unfair treatment. See supra at 42-57. But all the lawful, unchallenged

portions of the Plan could be implemented without undoing the Plan transactions,

including the Europe/ROW Sale Transaction and the Global Settlement. Thus, the

remedy here does not have to “fatally scramble” the Plan because narrower relief is

possible that would redress DTSC’s concerns. This narrow relief could include

(a) determining that the Plan’s improper releases and injunctions were too broad and

must be narrowed or eliminated, and (b) determining that Midlantic requires

additional funding to address the contamination at the Vernon Plant before

abandonment would have been appropriate. In both cases, this Court or the

Bankruptcy Court could fashion a remedy that reallocates value from the Transferred

Entities or Consenting Creditors to the satisfaction of environmental claims so that

the Plan can be brought into compliance with applicable Bankruptcy Code

provisions and bankruptcy law principles.

            2.     The Relief Sought Would Not Harm Third Parties Who
                   Justifiably Relied on the Confirmation Order.

      Equitable mootness is “limited in scope and cautiously applied” in this

Circuit, in part, because of the doctrine’s potential for abuse by plan proponents

seeking to ram illegal plan provisions through the confirmation process. See

Philadelphia Newspapers, 690 F.3d at 170 n.12 (noting then-Judge Alito’s warning

that an expansive equitable mootness doctrine “can easily be used as a weapon to
                                        64
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 74 of 79 PageID #: 7494




prevent any appellate review of bankruptcy court orders confirming reorganization

plans”) (quoting Nordhoff Inv., Inc. v. Zenith Elecs. Corp., 258 F.3d 180, 191 (3d

Cir. 2001) (Alito, J., concurring)); see also In re One2One Commc’ns, LLC, 805

F.3d 428, 453 (3d Cir. 2015) (Krause, J., concurring) (“Equitable mootness should

protect legitimate expectation of parties to bankruptcy cases but should not be a

shield for sharp or unauthorized practices.”) (quoting In re Pacific Lumber Co., 584

F.3d 229, 244 n.19 (5th Cir. 2009)); Semcrude, 728 F.3d at 326 (“[w]hen equitable

mootness is used as a sword rather than a shield,” the presumption that “federal

courts should hear and decide on the merits cases properly before them . . . is

upended”). Moreover, as discussed further below, an analysis of equitable mootness

must proceed under the assumption that an appellant’s assertions that plan

confirmation violated the law are true.

      Reflecting that concern, the Third Circuit has held that “reliance on

consummation of a plan would not be justified if a third party obtained a benefit that

was inconsistent with a contract, statute, or judgment, as any benefit from such an

error would result in ill-gotten gains.” Tribune, 799 F.3d at 278 (internal quotation

omitted); see also id. at 283 (explaining that “ill-gotten” gains need not be the result

of malfeasance, but only that the benefit is “not valid”); One2One, 805 F.3d at 453

(Krause, J., concurring) (“[W]e should be even less solicitous of parties who act

opportunistically or advocate unlawful plan provisions during confirmation.”). This

                                          65
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 75 of 79 PageID #: 7495




is especially true where the party claiming reliance extensively participated in

creating and securing confirmation of the unlawful plan. See, e.g., Pacific Lumber,

584 F.3d at 244 (“That there might be adverse consequences to [the plan

proponents/funders] is not only a natural result of any ordinary appeal—one side

goes away disappointed—but adverse appellate consequences were foreseeable to

them as sophisticated investors who opted to press the limits of bankruptcy

confirmation and valuation rules.”); see also In re Transwest Resort Props., Inc.,

801 F.3d 1161, 1170 (9th Cir. 2015) (holding that “when a sophisticated

investor . . . helps craft a reorganization plan that ‘press[es] the limits’ of the

bankruptcy laws, appellate consequences are a foreseeable result”) (quoting Pacific

Lumber, 584 F.3d at 244).

      As described above, Exide and its Consenting Creditors crafted a Plan that

contains several unlawful provisions: (i) the abandonment of the Vernon Plant in

violation of Midlantic; (ii) inappropriate non-consensual, third-party releases

between non-debtors; (iii) overly broad debtor releases and injunction provisions;

and (iv) unequal treatment of Class 8 claims in violation of Bankruptcy Code Section

1123(a)(4). In addition, the Plan’s coercive provisions were specifically designed to

force DTSC to accept a settlement it had previously rejected through a process that

shows Exide’s clear lack of good faith in violation of Bankruptcy Code Section

1129(a)(3). Assuming this appeal is meritorious—as the Court must do for purposes

                                         66
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 76 of 79 PageID #: 7496




of Exide’s anticipated motion to dismiss, see Tribune, 799 F.3d at 281 (“we of course

must assume [the appellant] will prevail on the merits because the idea of equitable

mootness is that even if [the appellant] is correct, it would not be fair to award the

relief it seeks”)—the unlawful Plan provisions identified by DTSC were approved

by the Bankruptcy Court in the absence of statutory power to do so and in violation

of substantive bankruptcy law principles. That means those provisions are not

“valid.” They thus constitute ill-gotten benefits on which non-debtor third parties

(e.g., the Consenting Creditors, Transferred Entities, Released Parties, and other

creditors) cannot justifiably rely for purposes of an equitable mootness analysis. See

Tribune, 799 F.3d at 283 (holding that where the lower court made an error of law

and therefore abused its discretion, the creditors were not entitled to rely on the

plan’s finality).

       In addition, the non-debtor third parties (particularly, the Consenting

Creditors, Transferred Entities, and Released Parties) could not justifiably rely on

the Plan because they knew that DTSC had both objected to the Bankruptcy Court’s

authority to approve the Plan’s unlawful provisions and promptly appealed its

decision, yet they chose to fund and consummate the Plan anyway. See Pacific

Lumber, 584 F.3d at 244; Transwest, 801 F.3d at 1170. Although the non-debtor

third parties had the right to delay consummation of the Plan until appellate

proceedings had concluded, they consummated the Plan while fully aware of the

                                         67
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 77 of 79 PageID #: 7497




risks that it could be modified on appeal. As a result, they had no justifiable reliance

interest on the Plan’s unlawfully approved provisions.

                                   CONCLUSION
      For the foregoing reasons, the Bankruptcy Court improperly approved a Plan

that (i) permitted the abandonment of a property that poses an imminent and

identifiable harm to public health; (ii) was not proposed in good faith; (iii) included

overly broad releases and injunctions; and (iv) permitted disparate treatment of Class

8 claims. In addition, this appeal is not equitably moot because modifying the

Confirmation Order would not “fatally scramble” the Plan; it would only eliminate

unlawful provisions upon which third parties could not justifiably rely. Therefore,

Appellant DTSC respectfully submits that this Court should modify the

Confirmation Order to make the Plan compliant with applicable law.

Dated: December 23, 2020                     CHIPMAN BROWN CICERO &
                                             COLE, LLP
 Of Counsel:
                                             /s/ Gregory E. Stuhlman
 Nancy A. Mitchell                           Paul D. Brown (No. 3903)
 Matthew L. Hinker (No. 5348)                Gregory E. Stuhlman (No. 4765)
 O’MELVENY & MYERS LLP                       Hercules Plaza
 7 Times Square                              1313 North Market Street, Suite 5400
 New York, NY 10036                          Wilmington, Delaware 19801
 Telephone: (212) 326-2000                   Telephone: (302) 295-0191
 Facsimile: (212) 326-2061                   Email: brown@chipmanbrown.com
 Email: nmitchell@omm.com                            stuhlman@chipmanbrown.com
        mhinker@omm.com
                                             Counsel to Appellant
                                             California Department of
                                             Toxic Substances Control
                                          68
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 78 of 79 PageID #: 7498




 Peter Friedman
 1625 Eye Street, NW
 Washington, DC 20006
 Telephone: (202) 383-5300
 Facsimile: (202) 383-5414
 Email: pfriedman@omm.com

 -and-

 Xavier Becerra
 Attorney General Of California
 Edward H. Ochoa
 Senior Assistant Attorney General
 Anthony A. Austin
 Heather C. Leslie
 Deputy Attorneys General
 CALIFORNIA DEPARTMENT OF
 JUSTICE OFFICE OF THE
 ATTORNEY GENERAL
 1300 I Street, Suite 125
 Sacramento, CA 95814
 Telephone: (916) 210-7245
 Email: anthony.austin@doj.ca.gov
         heather.leslie@doj.ca.gov




                                     69
Case 1:20-cv-01402-RGA Document 45 Filed 12/23/20 Page 79 of 79 PageID #: 7499




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 8015(h) of the Federal Rules of Bankruptcy Procedure, the

undersigned hereby certifies that:

      1.     This document complies with the type-volume limit of Rule

8015(a)(7)(B) of the Federal Rules of Bankruptcy Procedure—as modified by this

Court’s order approving Appellant’s Unopposed Motion for Leave to File Briefs

Containing Words Exceeding the Limits Enumerated in Rule 8015 of the Federal

Rules of Bankruptcy Procedure, dated December 16, 2020 [D.I. 43 & 44]—because,

excluding the parts of the document exempted by Rule 8015(g) of the Federal Rules

of Bankruptcy Procedure, this document contains 15,992 words, as determined by

the word-count function of Microsoft Word 2016.

      2.     This document complies with the typeface requirements of Rule

8015(a)(5) of the Federal Rules of Bankruptcy Procedure and the type-style

requirements of Rule 8015(a)(6) of the Federal Rules of Bankruptcy Procedure

because it has been prepared in a proportionally spaced typeface using Microsoft

Word 2016 in 14-point Times New Roman font.



Dated: December 23, 2020
                                           /s/ Gregory E. Stuhlman
                                           Gregory E. Stuhlman
                                           Counsel to Appellant
